                      EXHIBIT A

                  Detailed Time Records




003946.000001
143 - 5155963.2
                                                                  Billing      Total
                                                          Bar                            Total Fees
               Description               Title/Group               Rate       Hours
                                                         Year                             for 2018
                                                                 for 2018    for 2018
Case Administration 
Allison Beckham                       Shareholder        2005     $500.00                      $0.00 
Jason Davis                           Shareholder        2002     $550.00                      $0.00 
C. Henry Kollenberg                   Shareholder        1976     $560.00                      $0.00 
A. Brant Kotch                        Shareholder        1981     $500.00         0.7        $350.00 
Mindy McGehee Riseden                 Shareholder        2003     $500.00                      $0.00 
Peter Smart                           Shareholder        1992     $520.00                      $0.00 
Michele Hartman                       Paralegal                   $210.00                      $0.00  
Esteban Martinez                      Paralegal                   $220.00                      $0.00  
                                                                                  0.7        $350.00 
Employment and Fee Applications 
Allison Beckham                       Shareholder        2005     $500.00                      $0.00 
Jason Davis                           Shareholder        2002     $550.00                      $0.00 
C. Henry Kollenberg                   Shareholder        1976     $560.00                      $0.00 
A. Brant Kotch                        Shareholder        1981     $500.00         4.6      $2,300.00 
Mindy McGehee Riseden                 Shareholder        2003     $500.00       12.4       $6,200.00 
Peter Smart                           Shareholder        1992     $520.00                      $0.00 
Michele Hartman                       Paralegal                   $210.00       17.9       $3,759.00 
Esteban Martinez                      Paralegal                   $220.00           2        $440.00 
                                                                                36.9      $12,699.00 
Lienholder Claims 
Allison Beckham                       Shareholder        2005     $500.00                      $0.00 
Jason Davis                           Shareholder        2002     $550.00      262.3     $144,265.00 
C. Henry Kollenberg                   Shareholder        1976     $560.00       37.3      $20,888.00 
A. Brant Kotch                        Shareholder        1981     $500.00                      $0.00 
Mindy McGehee Riseden                 Shareholder        2003     $500.00       90.6      $45,300.00 
Peter Smart                           Shareholder        1992     $520.00                      $0.00 
Michele Hartman                       Paralegal                   $210.00       41.8       $8,778.00 
Esteban Martinez                      Paralegal                   $220.00         6.6      $1,452.00 
Raynel Ward                           Legal Assistant             $175.00         2.2        $385.00 
                                                                               440.8     $221,068.00 
Litigation/Arbitrations 
Allison Beckham                       Shareholder        2005     $500.00                      $0.00  
Jason Davis                           Shareholder        2002     $550.00                      $0.00  
C. Henry Kollenberg                   Shareholder        1976     $560.00         5.6      $3,136.00  
A. Brant Kotch                        Shareholder        1981     $500.00                      $0.00  
Mindy McGehee Riseden                 Shareholder        2003     $500.00         3.5      $1,750.00  
Peter Smart                           Shareholder        1992     $520.00         0.7        $364.00  
Michele Hartman                       Paralegal                   $210.00         1.3        $273.00  
Esteban Martinez                      Paralegal                   $220.00         1.5        $330.00  
                                                                                12.6       $5,853.00  
Real Estate Agreements and Related 
Port and Construction Agreements 
Allison Beckham                       Shareholder        2005     $500.00                      $0.00  
Jason Davis                           Shareholder        2002     $550.00         3.5      $1,925.00  
C. Henry Kollenberg                   Shareholder        1976     $560.00                      $0.00  
A. Brant Kotch                        Shareholder        1981     $500.00                      $0.00  
Mindy McGehee Riseden                 Shareholder        2003     $500.00                      $0.00  
Peter Smart                           Shareholder        1992     $520.00                      $0.00  


                                                          -6-
003946.000001
143 - 5155963.2
Michele Hartman                      Paralegal                        $210.00                         $0.00  
Esteban Martinez                     Paralegal                        $220.00                         $0.00  
                                                                                        3.5       $1,925.00  
Non‐Working Travel 
Allison Beckham                      Shareholder         2005         $500.00                         $0.00  
Jason Davis                          Shareholder         2002         $550.00           7.1       $3,905.00  
C. Henry Kollenberg                  Shareholder         1976         $560.00                         $0.00  
A. Brant Kotch                       Shareholder         1981         $500.00                         $0.00  
Mindy McGehee Riseden                Shareholder         2003         $500.00                         $0.00  
Peter Smart                          Shareholder         1992         $520.00                         $0.00  
Michele Hartman                      Paralegal                        $210.00                         $0.00  
Esteban Martinez                     Paralegal                        $220.00                         $0.00  
                                                                                        7.1       $3,905.00  


Sub‐Total                                                                             501.6  $245,800.00 
Discount ‐ 50% Non‐Working Travel                                                                $1,952.50  
Total Monthly Requests                                                                         $243,847.50  
TOTAL INTERIM REQUEST                                                                          $243,847.50  




                                                         -7-
003946.000001
143 - 5155963.2
                                         CRAIN, CATON & JAMES
                                           A PROFESSIONAL CORPORATION
                                           1401 MCKINNEY, 17TH FLOOR
                                               FIVE HOUSTON CENTER
                                            HOUSTON, TEXAS 77010-4035
                                                    (713) 658-2323
                                                 FAX (713) 658-1921



September 10, 2018                                                               Invoice 1193106


M&G Resins USA, LLC, et al
450 Gears Road, Suite 240
Houston, Texas 77067

For legal services rendered for the period August 1 through August 31, 2018

                                                                              Hours                Fees
 Case Administration                                                              0.00                      0.00
 Employment and Fee Application                                                  13.70                4,037.00
 Lienholder Claims                                                              209.80              107,640.00
 Litigation/Arbitration                                                           4.40                2,276.00
 Real Estate Agreements and Related Port and Construction Agreements              0.00                      0.00
 Nonworking Travel                                                                7.10                3,905.00
 Fee                                                                                                117,858.00


 Less 50% Non-Working Travel                                                                        (1,952.50)

 Total
 Fees                                                                                               115,905.50
 Total Disbursements & Charges                                                                            267.05


 Total                                                                                              116,172.55




003946.000001
143 - 5155963.2
                       M&G Resins USA, LLC, et al.


                       FEE SUMMARY - August, 2018
                                                                Billing   Billed
 Timekeeper Name       Title                         Bar Year   Rate      Hours         Total Fees
 J. Davis              SHAREHOLDER                      2002    550.00       143.20        78,760.00
 C. Kollenberg         SHAREHOLDER                      1976    560.00          18.90      10,584.00
 A. Kotch              SHAREHOLDER                      1981    500.00           1.30         650.00
 M. Riseden            SHAREHOLDER                      2003    500.00        44.50        22,250.00
 TOTAL                                                                       207.90      112,244.00
 M. Hartman            PARALEGAL                        N/A     210.00        24.90         5,229.00
 TOTAL                                                                        24.90         5,229.00
 R. Ward               LEGAL ASSISTANT                  N/A     175.00           2.20         385.00
 TOTAL                                                                           2.20         385.00
 Fees                                                                        235.00      117,858.00
 Less 50% Nonworking
 Travel                                                                                     1,952.50


 TOTAL FEES                                                               USD            115,905.50




003946.000001
143 - 5155963.2
                    M&G Resins USA, LLC, et al.

 DISBURSEMENT SUMMARY - August, 2018

 Travel - Mileage                                 $267.05
 Total                                            $267.05




003946.000001
143 - 5155963.2
                                                   Crain Caton & James
 Employment and Fee Applications                                                                                    Page 1
Re:          Employment and Fee Applications
Date         Atty   Description of Services                                                                      Hours     Amount
08/01/18     MH      Review July time entries for Crain Caton & James ninth fee application (.5).                    0.5      105.00
08/02/18     MH      Meeting with M. Riseden to review July time entries for Crain Caton & James                     1.0      210.00
                     ninth fee application (1.0).
08/02/18     MMR     Meeting with M. Hartman to review July time entries for Crain Caton &                           1.0      500.00
                     James ninth fee application (1.0).
08/06/18     MMR     Review certificate of no objection from J. Mulvihill (Pachulski) (.1).                          0.1       50.00
08/07/18     MH      Review July time entries for Crain Caton & James ninth fee application (1.3);                   2.6      546.00
                     prepare Crain Caton & James ninth fee application (1.3).
08/09/18     ABK     Review time entries for Crain Caton & James's ninth fee application (.7).                       0.7      350.00
08/10/18     MH      Finalize Crain Caton & James ninth fee application (.2).                                        0.2       42.00
08/10/18     MMR     Review and revise draft application of Crain Caton's ninth monthly fee                          1.4      700.00
                     application (1.0); finalize and send to J. Mulvihill (Pachulski) for filing (.4).
08/11/18     MMR     Email E. Serrano (Trustee) LEDES files for Crain Caton's ninth monthly fee                      0.2      100.00
                     application (.2).
08/15/18     MH      Review of time entries for Crain Caton & James tenth fee application (.4);                      1.5      315.00
                     prepare draft of Crain Caton & James third interim application (1.1).
08/16/18     MH      Prepare draft of Crain Caton & James third interim application (2.2).                           2.2      462.00
08/22/18     ABK     Review time entries for Crain Caton & James's tenth fee application (.6).                       0.6      300.00
08/31/18     MH      Review August time entries for Crain Caton & James tenth fee application                       1.70      357.00
                     (.6); review and revise Crain Caton & James third interim application (1.1).
                                                                                                         Total
                                                                                                         Fees                4,037.00




 003946.000001
 143 - 5155963.2
                                                    Crain Caton & James
  Lienholder Claims                                                                                           Page 1
Re:          Lienholder Claims
Date         Atty    Description of Services
                                                                                                          Hours      Amount
08/01/18     MH      Downloaded and processed and reviewed pleadings from US Bankruptcy                        0.6      126.00
                     Clerk's database as applicable to lien holders (.1); prepare draft settlement
                     stipulation as to particular lienholders (.3); research particular lienholder
                     information requested by Debtors (.2).
08/01/18     MMR     Communications with H. Kollenberg concerning settlement status and                        1.2      600.00
                     discussions (.3); communications with J. Davis concerning settlements with
                     lienholders (.2); communications with T. Sherman (A&M) concerning post-
                     petition invoices of a particular lienholder (.3); review communications
                     between D. Merrett (Jones Day), M. Fenoglio and P.Losa (Debtors), T.
                     Sherman (A&M) and J. Davis concerning a particular lienholder settlement
                     discussions (.4).
08/01/18     JLD     Prepare settlement stipulation agreements for various lienholders with lower              7.7     4235.00
                     tier subcontractors claims and send out (1.8); prepare lienholder settlement
                     summary and send to T. Sherman (A&M) (.9); settlement negotiations with
                     various lienholder counsel (1.3); receipt and analysis of lower tier
                     subcontractor lien claim matters prepared by Debtors (.7); prepare comments
                     to same (.5); communications with M. Fenoglio, P. Losa and M. Daher
                     (Debtors) as to certain lienholder claims and progression of work (.9); analysis
                     of certain lienholder retention claims, rental amounts, and scaffolding charges
                     (1.4); communications with M. Riseden concerning settlements with
                     lienholders (.2).
08/01/18     CHK     Review emails regarding lien issues (.5); conference with M. Riseden                      0.8      448.00
                     regarding lien issues (.3).
08/02/18     MH      Downloaded and processed and reviewed pleadings from US Bankruptcy                        0.2       42.00
                     Clerk's database as applicable to lien holders (.2).
08/02/18     MMR     Communications to J. Davis concerning settlements (.2); review                            0.4      200.00
                     communications from M. Fenoglio (Debtor) concerning settlement related
                     information (.2).
08/02/18     CHK     Review communications from M. Riseden and J. Davis regarding lien issues                  0.7      392.00
                     (.3); attention to additional emails regarding lien issues (.4).
08/02/18     JLD     Research and analysis of certain lower tier subcontractor lien claims (1.3);              5.6     3080.00
                     prepare comments to lien reconciliation and send to Debtors and A&M (.8);
                     contract certain lower tier subcontractors to obtain invoicing and information
                     for lien (.9); settlement negotiations with various lien holder counsel as to lien
                     claims, interest, and attorney's fees (2.4); communications with M. Riseden
                     concerning settlements (.2).
08/03/18     MH      Downloaded and processed and reviewed pleadings from US Bankruptcy                        0.8      168.00
                     Clerk's database as applicable to lien holders (.1); review documents related to
                     particular lienholder to be provided to Debtors (.5); conference with M.
                     Riseden regarding the same (.2).
08/03/18     MMR     Review correspondence from M. Fenoglio (Debtor) as to multiple lienholders                3.4     1700.00
                     in conjunction with analyzing lien settlement negotiation strategies (1.7);
                     communications with H. Kollenberg concerning lien issues (.2);
                     communications with M. Hartman concerning documents related to lower
                     tiered subcontractors (.2); communications with A. Power (Porter Hedges)
                     concerning particular lienholder status (.2); review documents organized by M.
                     Hartman concerning lower tiered subcontractors (.6); communications to J.
                     Judd (Andrews Myers) concerning lienholder settlement matter (.2);
                     communications with other lienholders concerning settlement issues (.3).




  003946.000001
  143 - 5155963.2
                                                     Crain Caton & James
   Lienholder Claims                                                                                         Page 2
08/03/18    CHK      Review emails regarding settlement issues (.4); conference with M. Riseden                0.6     336.00
                     regarding settlement issues (.2).
08/06/18    MMR      Communications with J. Davis concerning status and scheduling (.2); review                0.3     150.00
                     notices of bankruptcy filings pertaining to lien matters (.1).
08/06/18    CHK      Review communications regarding lien issues (.5); review communications                   0.8     448.00
                     from conference with J. Davis and M. Riseden regarding lien settlement issues (.3)
08/06/18    JLD      Receipt and analysis of various lower tier subcontractor invoices and lien                5.6    3080.00
                     claims (.9); lien settlement discussions with certain lienholders (1.7); prepare
                     updates to lower tier subcontract lien summary (.7); communications with
                     various lower tier subcontractors as to document production matters (.9);
                     analysis of documents to request from various subcontractors in connection
                     with settlements (1.2); communications with M. Riseden concerning status and
                     scheduling (.2).
08/07/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                        0.8     168.00
                     Clerk's database as applicable to lien holders (.2); receipt and review of
                     executed stipulation agreement from particular lienholder (.4); prepare draft
                     settlement stipulation as to particular lienholder (.2).
08/07/18    MMR      Review communications and updates from multiple lienholders (.4); send                    1.2     600.00
                     update to T.Sherman (A&M) and P. Losa and M. Fenoglio (Debtors) (.6);
                     communications with J. Davis concerning status and updates (.2).
08/07/18    JLD      Analysis of lower tier subcontractor invoices, work documents, and liens (1.1)            6.9    3795.00
                     and prepare summary as to certain lower tier subcontractor lien claim matters
                     (.9); communications with T. Sherman (A&M) as to lien settlement matters
                     and amounts (.6); settlement discussions with certain lien holders as to claim
                     amounts and documents (1.8); prepare settlement stipulation agreements for
                     certain lienholders and send out (1.6); receipt and analysis of lienholder
                     reconciliation information and prepare comments (.7); communications with M.
                     Riseden concerning lien status (.2).
08/08/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                        3.1     651.00
                     Clerk's database as applicable to lien holders (.1); conference call with M.
                     Riseden, J. Davis, P. Losa, M. Fenoglio (Debtors), T. Sherman (A&M), and
                     JV Purchaser Team regarding settlement issues (1.4); conference with M.
                     Riseden and J. Davis regarding the same (.3). prepare draft settlement
                     stipulation as to particular lienholders (1.0); receipt and review of settlement
                     related documents (.3).
08/08/18    MMR      Conference call with M. Hartman, J.Davis, P. Losa, M. Fenoglio (Debtors), T.              2.8    1400.00
                     Sherman (A&M), and JV Purchaser Team regarding settlement issues (1.4);
                     conference with M. Hartman and J. Davis regarding the same (.3);
                     communications with H. Kollenberg concerning settlement issues and status
                     (.5); review signed settlement agreement from particular lienholder (.1);
                     distribute the same with comments to T. Sherman (A&M), M. Fenoglio
                     (Debtor), D. Merrett (Jones Day) (.1); review communications from T.
                     Sherman (A&M) concerning various settlement related matters (.1); review
                     communication from B. Klimist (lienholder counsel) (.1); send the same to T.
                     Sherman (A&M), M. Fengolio, P. Losa (Debtors), and J. Davis (.1);
                     communications to J. Davis concerning retention matters with lienholders (.1).
08/08/18    JLD      Participate in telephone conference with M. Fenoglio and P. Losa (Debtors).               5.6    3080.00
                     T. Sherman (A&M), JV Purchaser Team, M. Riseden and M. Hartman to
                     discuss lienholder settlement issues and claim matters (1.4); discussion with M.
                     Riseden and M. Hartman as to same (.3); research and analysis of Chemtex
                     construction contract terms as to payment (.7); communications with T.
                     Sherman (A&M) and M. Fenoglio (Debtor) as to lower tier subcontractor
                     claims and lien matters (.9); settlement negotiations with various lienholders (2.3).




   003946.000001
   143 - 5155963.2
                                                     Crain Caton & James
   Lienholder Claims                                                                                     Page 3
08/08/18    CHK      Conference with M. Riseden regarding lien settlement issues (.5); review              1.5     840.00
                     emails and filings regarding lienholders (.4); review emails regarding lien
                     settlement issues (.6).
08/09/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    2.1     441.00
                     Clerk's database as applicable to lien holders (.3); conference with M. Riseden
                     and J. Davis regarding settlements (.3); research counsel information for
                     particular lienholders for settlement negotiations (1.5).
08/09/18    MMR      Review lienholder settlement information from T. Sherman (A&M) (.4);                  1.7     850.00
                     communications to J. Davis and M. Hartman concerning the same (.2);
                     communications with J. Davis and M. Hartman concerning lienholder
                     settlements (.3); send comments on lienholder information to T. Sherman
                     (A&M), M. Fenoglio, P. Losa, A. Saporiti, K. McCarren (Debtors) (.3);
                     review communications from M. Fenoglio (Debtor) concerning the same (.3);
                     communications with T. Sherman (A&M) concerning settlement matters (.2).
08/09/18    CHK      Review filings regarding lienholder issues (.4).                                      0.4     224.00
08/09/18    JLD      Receipt and analysis of proposed Reserve Order by lienholder group (.8);              5.4    2970.00
                     prepare comments as to same (.3); communications to M. Riseden, D. Merrett
                     (Jones Day) and T. Sherman (A&M) as to Reserve Order matters (.9);
                     discussion with M. Riseden and M. Hartman as to lienholder settlement
                     matters (.3); settlement negotiations with various lienholders (1.4); analysis of
                     lienholder reconciliation matters (1.7).
08/10/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    0.1      21.00
                     Clerk's database as applicable to lien holders (.1).
08/10/18    MMR      Review and finalize settlement agreement to particular lienholder (.4);               1.2     600.00
                     communications with S. Bryant (Locke Lord) for particular lienholder
                     settlement (.1); review communication and documents from D. Merrett (Jones
                     Day) concerning settlements (.2); review proposed changes to settlement
                     agreement from particular lienholder (.3); communications to M. Fenoglio and
                     P. Losa (Debtors), D. Merrett (Jones Day), T. Sherman (A&M) and J. Davis
                     concerning the same (.2).
08/10/18    CHK      Review lien settlement material (.4); communicate with D. Merrett regarding           1.5     840.00
                     same (.2); review motion for relief from stay (.3); review emails regarding lien
                     issues (.6).
08/10/18    JLD      Communications with M. Fenoglio and P. Losa (Debtors) as to various lower             5.8    3190.00
                     tier subcontractor lien claims and issues (.8); prepare summary emails as to
                     certain lien holder claims to Debtors (.6); communications with various
                     lienholders and discuss lien settlement matters and stipulation agreement terms
                     (2.8); analysis of certain proof of lien claims filed by lienholders and lien
                     affidavits (.9); communications with D. Merrett (Jones Day) as certain lien
                     reserve matters and term options (.7).
08/11/18    MMR      Review communications from M. Fenoglio and P. Losa (Debtors), T. Sherman              1.4     700.00
                     (A&M), and D. Merrett (Jones Day) concerning various settlement issues
                     (1.1); review communications from B. Klimist (lienholder counsel) concerning
                     particular lienholder settlement (.2); reply to the same (.1).
08/13/18    JLD      Communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to                   7.1    3905.00
                     lienholder construction contract matters and status of certain lien settlements
                     (.9); research and analysis of Texas case law as to construction lien issues and
                     preparation of memorandum for Debtors and A&M (2.8); settlement
                     negotiations with various lienholders as to lien claims and documents (2.6);
                     prepare lien updates for conference call with Debtors and A&M (.8).
08/13/18    CHK      Review lienholder memos (.5); review communications regarding lienholder              1.2     672.00
                     settlement issues (.5); review lienholder filings (.2)




   003946.000001
   143 - 5155963.2
                                                     Crain Caton & James
   Lienholder Claims                                                                                        Page 4
08/14/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                        2.7    567.00
                     Clerk's database as applicable to lien holders (.1); conference call with J.
                     Davis, T. Sherman (A&M), M. Fengolio (Debtor), and JV Purchaser team
                     regarding lien settlements (1.2); prepare draft settlement stipulation as to
                     particular lienholders (1.4).
08/14/18    CHK      Review draft memo regarding lien issue (.2); review filings regarding                     0.6    336.00
                     lienholders (.2); review communications regarding lienholder settlement issues (.2).
08/14/18    JLD      Participate in telephone conference with M. Fenoglio (Debtor), T. Sherman                 7.4   4070.00
                     (A&M), JV Purchaser technical team, and M. Hartman as to lien settlement
                     matters and lien reconciliations (1.2); analysis of certain lienholder claims and
                     invoicing and contract terms (1.8); prepare memorandums regarding certain
                     lienholders as requested by Debtors and A&M (2.3); settlement negotiations
                     with various lienholders (1.2); preparation of lien settlement stipulations (.9).
08/15/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                        0.1     21.00
                     Clerk's database as applicable to lien holders (.1).
08/15/18    JLD      Communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to                       8.1   4455.00
                     various lienholder settlement matters (.9); receipt and analysis of lienholder
                     counteroffers and information for certain lien claims (1.2); settlement
                     negotiations with various lienholders (2.4); preparation of updates to lienholder
                     reconciliation information (1.7); analysis of various lower tier lienholder claims,
                     lien filings and invoicing for settlement purposes (1.9).
08/15/18    CHK      Review filings and emails regarding lienholder issues (.3).                               0.3    168.00
08/16/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                        0.3     63.00
                     Clerk's database as applicable to lien holders (.3).
08/16/18    JLD      Analysis of various lien claims for settlement matters (.8); preparation of lien          6.7   3685.00
                     settlement summary information for Debtors (1.7); engage in settlement
                     discussion with various lienholders and respond to questions as to sale order
                     matters (2.3); receipt and analysis of certain lien reconciliation matters
                     prepared by Debtors for lien settlements and prepare comments (1.9).
08/17/18    MMR      Review notices of bankruptcy filings relating to potential lienholder issues (.2).        0.2    100.00
08/17/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                        2.4    504.00
                     Clerk's database as applicable to lien holders (.2); prepare draft settlement
                     stipulation as to particular lienholders (1.9); review settlement related
                     document (.3).
08/17/18    JLD      Analysis of certain lien claim matters and reconciliations (1.4); review and              7.6   4180.00
                     revise multiple lienholder settlement stipulation agreements to send out to
                     lienholders (1.9); engage in settlement negotiations and discussions with
                     various lienholders (2.7); prepare responses as to document requests and sale
                     order matters (1.6).
08/17/18    CHK      Review communications regarding lienholder settlement issues (.2).                        0.2    112.00
08/19/18    MMR      Review communications from T. Sherman (A&M), M. Fenoglio (Debtor), and                    1.0    500.00
                     J. Davis concerning lienholder settlement matters and status (.8); review
                     notices of bankruptcy court filings related to potential lienholder matters (.2).
08/20/18    MMR      Review communications from T. Sherman (A&M) and M. Fenoglio (Debtor)                      4.0   2000.00
                     concerning upcoming call (.2); communications with J. Davis and H.
                     Kollenberg in preparation of conference call (.3); conference call with M.
                     Fenoglio (Debtor), T. Sherman (A&M), J. Davis, and H. Kollenberg (.5);
                     communications with J. Davis and H. Kollenberg concerning settlement status
                     and strategy (.4); contact J. Judd (Andrews Myers) via voicemail and email
                     concerning particular lienholder settlement (.2); review correspondence
                     concerning various lienholders and status and backup provided (.9); prepare
                     and send settlement agreement for particular lienholder to S. Bryant (Locke
                     Lord) (1.1); update settlement notes on the same (.4).




   003946.000001
   143 - 5155963.2
                                                        Crain Caton & James
    Lienholder Claims                                                                                      Page 5
08/20/18    JLD       Prepare updates to lien reconciliation information and send out to Debtors and         6.9    3795.00
                      A&M (.8); meeting with H. Kollenberg and M. Riseden as to certain lien
                      settlement issues (.3); participate in telephone conference call with M.
                      Fenoglio (Debtor) and T. Sherman (A&M), and M. Riseden and H.
                      Kollenberg as to various lien settlement updates and issues (.5); meeting with
                      H. Kollenberg and M. Riseden after conference call to discuss settlement
                      matters (.4); engage in settlement negotiations with various lienholders (2.4);
                      preparation of lienholder settlement stipulation agreements to send out (.9);
                      receipt and analysis of lienholder counter offers and terms (.9); prepare
                      comments and responses (.7).
08/20/18    CHK       Conference with J. Davis and M. Riseden regarding conference call (.3);                1.6     896.00
                      conference call with T. Sherman (A&M), M. Fenoglio (Debtor) (.5);
                      conference with J. Davis and M. Riseden regarding lien settlement issues (.4);
                      telephone conference with W. Sudela (Crady Jewett) regarding settlement
                      offer and proposed agreement (.4).
08/21/18    MMR       Review voicemail from S. Dwyer (lienholder counsel) (.1); revise settlement            1.6     800.00
                      agreement for particular lienholder and send the same to S. Dwyer (lienholder
                      counsel) (.8); communications with H. Kollenberg concerning settlement status
                      (.2); communications with J. Davis concerning meeting and status (.2); review
                      communications from J. Davis concerning particular lienholders (.3).
08/21/18    JLD       Receipt and analysis of responses for lienholders as to settlement terms and           6.9    3795.00
                      repair work options (.7); preparation of settlement stipulation agreements to
                      send out to various lienholders (1.1); analysis of particular lienholder claim
                      issues and customs duties (.9); communications with D. Merrett (Jones Day)
                      (.2); communications with M. Fenoglio and M. Daher (Debtors) as to various
                      lien claims and reconciliations (.6); engage in lienholder settlement negotiations
                      with various lienholders (1.5); prepare updates to lien settlement summaries
                      (.8); prepare for site meeting with Debtors and A&M and JV purchaser
                      technical team (.9); communications with M. Riseden concerning meeting and
                      status (.2).
08/21/18    CHK       Review lienholder related emails (.4); conference with M. Riseden regarding            0.6     336.00
                      settlement issues (.2).
08/22/18    MMR       Contact J. Judd (Andrews Myers) concerning status of settlement negotiations           3.0    1500.00
                      for particular lienholder (.2); telephone conference with S. Bryant (Locke
                      Lord) concerning settlement agreement for particular lienholder (.3);
                      participate in lien call with J. Davis, M. Fenoglio, P. Losa (Debtors), T.
                      Sherman (A&M), and JV (1.4); telephone conference with A, Messa (Phelps
                      Dunbar) concerning particular lienholder (.3); communications to D. Merrett
                      (Jones Day) concerning the same (.2); review communications between M.
                      Fenoglio (Debtor), T. Sherman (A&M), and J. Davis concerning liens and
                      settlement matters (.6); conference with H. Kollenberg regarding lien
                      settlements (.3).
08/22/18    JLD       Participate in site meeting with M. Fenoglio, J. Shea, K. McCarren (Debtors),          5.7    3135.00
                      T. Sherman (A&M), and JV Purchaser technical team to discuss status of
                      lienholder settlements, negotiation issues, invoicing reconciliations, production
                      of documents, and repair work matters (4.2); communications with various
                      lienholders as to settlement matters (.9); communications with D. Merrett
                      (Jones Day) as to reserve motion issues and lien settlements (.6).
08/22/18    CHK       Participate in portion of lien call with J. Davis, M. Riseden, M. Fenoglio, P.         1.7     952.00
                      Losa (Debtors), T. Sherman (A&M), and JV (.8); review emails on lienholder
                      issues (.6); conference with M. Riseden regarding lienholder issues (.3).




    003946.000001
    143 - 5155963.2
                                                     Crain Caton & James
   Lienholder Claims                                                                                    Page 6
08/23/18    MMR      Communications with M. Fenoglio and P. Losa (Debtors) and J. Davis                    2.7   1350.00
                     concerning call scheduling (.3); review communications from D. Merrett
                     (Jones Day) concerning lien matters (.2); communications with T. Sherman
                     (A&M) concerning particular lienholder (.2); communications to R. Chapman
                     (lienholder counsel) concerning particular lienholder settlement (.2); telephone
                     conference with M. Fenoglio and P. Losa (Debtors) and J. Davis concerning
                     lien settlements (.4); draft email concerning the same (.3); communications
                     with J. Judd (Andrews Myers) concerning particular lienholder settlement (.3);
                     contact S. Henkel (CM Henkel) concerning particular lienholder settlement
                     (.1); review communications with J. Davis concerning lien settlements and
                     status (.3); review communications from M. Fenoglio (Debtor) and T.
                     Sherman (A&M) concerning particular lienholders (.4).
08/23/18    JLD      Analysis of certain construction contracts (.8); preparation of responses to          5.1   2805.00
                     Debtors (.6); analysis of certain lienholder equipment and material issues for
                     settlement purposes (1.2); settlement negotiations with various lienholders
                     (1.7); telephone conference with M. Fenoglio and P. Losa (Debtor) and M.
                     Riseden as to lienholder settlement issues and options (.4); communications
                     with D. Merrett (Jones Day) and Debtors as to certain lienholder matters and
                     reserve motion (.4).
08/23/18    CHK      Receive, review and send signed settlement agreement (.4); review                     1.0    560.00
                     communications from M. Riseden regarding lien settlement issues (.3); review
                     lien settlement emails (.3).
08/24/18    MMR      Communications to M. Fenoglio and P. Losa (Debtors) and T. Sherman                    2.6   1300.00
                     (A&M) concerning lien settlement status (.2); communications with J. Judd
                     (Andrews Myers) concerning lien matters (.2); communications to J. Davis
                     concerning status of signed settlement agreements and related items (.2);
                     communications to D. Merrett (Jones Day), M. Fenoglio and P. Losa
                     (Debtors), T. Sherman (A&M), and J. Davis transmitting another signed
                     settlement agreement with a particular lienholder (.2); review communication
                     from J. Judd (Andrews Myers) concerning a particular lienholder's settlement
                     negotiations (.1); communications to M. Fenoglio and P. Losa (Debtors) and T.
                     Sherman (A&M) concerning the same (.1); review letter from A. Messa
                     (Phelps Dunbar) concerning particular lienholder (.2); communication to D.
                     Merrett (Jones Day) concerning the same (.1); revise and transmit lienholder
                     settlement agreement to R. Lovein (LoveinRibman) for particular lienholder
                     (.6); prepare lienholder settlement agreement for a particular lienholder (.7).
08/24/18    JLD      Settlement negotiations and communications with various lienholders (1.8);            6.1   3355.00
                     analysis of information and records as to status of certain equipment and
                     materials for certain lien settlements (.8); prepare summary email as to certain
                     lien settlements for Debtor team (.7); research title issues as to certain
                     materials and analysis of certain lien claims and invoices (1.6); prepare offer
                     settlements and responses to various lienholders (1.2).
08/24/18    CHK      Review filings related to lienholder issues (.4).                                     0.4    224.00
08/24/18    RW       Downloaded and processed and reviewed pleadings from US Bankruptcy                    2.2    385.00
                     Clerk's database as applicable to lien holders (2.2).
08/25/18    JLD      Communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to                   4.1   2255.00
                     various lienholder claims and reconciliations (1.2); analysis of lower tier
                     subcontractor lien claims and invoices for settlement purposes (.9); analysis of
                     reserve order as to certain lien claims and settlement matters (.7); prepare
                     summary emails as to various outstanding lien claim to present to JV purchaser
                     technical team (1.3).




   003946.000001
   143 - 5155963.2
                                                      Crain Caton & James
   Lienholder Claims                                                                                           Page 7
08/27/18    MMR      Review notices of bankruptcy court filings possibly pertaining to lien matters               2.4   1200.00
                     (.2); review communications from M. Fenoglio (Debtor) concerning
                     settlements of liens (.2); reply to the same (.1); communication with A. Perez
                     (Weil), H. Kollenberg, and J. Davis concerning liens and settlements (.4);
                     communications with H. Kollenberg and J. Davis concerning the same (.3);
                     finalize draft of settlement for particular lienholder (.4); send the same to S.
                     Bryant (Locke Lord) (.2); communication to M. Patterson (Womble Bond)
                     concerning settlement with particular lienholder (.2); communication to B.
                     Kilmist (Klimist Law) concerning settlement with particular lienholder (.2);
                     communication to J. Judd (Andrews Myers) concerning settlement with
                     particular lienholders (.2).
08/27/18    JLD      Participate in telephone conference with A. Perez (Weil), M. Riseden and H.                  6.2   3410.00
                     Kollenberg as to lien settlement matters (.4); discussion with M. Riseden and
                     H. Kollenberg as to various lien claim and settlement issues (.3);
                     communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman
                     (A&M) as to various lienholder settlement options (1.3); engage in settlement
                     negotiations and offers with the various lienholders (2.6); prepare settlement
                     stipulation agreements for various lienholders (1.6).
08/27/18    CHK      Telephone conference with A. Perez (Weil), M. Riseden, J. Davis regarding                    1.2    672.00
                     lienholder settlement issues (.4); conference with M. Riseden, J. Davis
                     regarding lienholder settlement issues (.3); review lienholder filings and emails (.5).
08/28/18    MMR      Review communication from J. Judd (Andrews Myers) concerning discussions                     2.9   1450.00
                     with particular lienholder (.2); email M. Fenoglio and P. Losa (Debtors), T.
                     Sherman (A&M), and J. Davis concerning the same (.2); communications to
                     M. Fenoglio (Debtor) concerning status of particular lienholder settlement
                     discussions (.3); review and revise draft settlement agreement for particular
                     lienholder (.7); send the same to H. Emalfarb (ESB Law) (.2); review and
                     revise draft settlement agreement for particular lienholder (.8); send the same
                     to C. Wear (Wear Law) (.2); prepare for upcoming lien call (.3).
08/28/18    JLD      Communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman                         7.9   4345.00
                     (A&M) as to certain lien claims and settlements status (1.2); engage in
                     settlement negotiations with various lienholders and discuss settlement
                     stipulation terms (1.7); communications with attorney J. Penn (Perkins Coie)
                     as to lien claim matters (.2); preparation of lien settlement offers and present
                     to various lien holders with request for document product (2.6); analysis of
                     particular lienholder construction contract and amendment matters and lien
                     claim (1.4); preparation of updates to lien claim settlement summary for
                     conference with JV Purchaser technical team (.8).
08/28/18    CHK      Review communications from M. Riseden, J. Davis regarding lien settlement                    0.3    168.00
                     issues (.3).
08/29/18    MMR      Participate in lien call with M. Fenoglio and P. Losa (Debtors), T. Sherman                  2.9   1450.00
                     (A&M), J. Davis, and JV technical team (2.4); review communications from
                     M. Fenoglio (Debtor) and T. Sherman (A&M) concerning lien discussions (.3);
                     telephone conference with R. Lovein (Lovein Ribman) concerning particular
                     lienholder settlements (.2).
08/29/18    JLD      Participate in most of telephone conference with M. Fenoglio, P. Losa,                       3.8   2090.00
                     (Debtors), T. Sherman (A&M), JV Purchaser technical team, and M. Riseden
                     to discuss various lien matters and settlement options (2.1); analysis of various
                     lien claims and communications with S. Corr-Irvine (.3); communications with
                     various lienholders as to settlement matters and document requests (1.4).
08/29/18    CHK      Review communications from M. Riseden regarding lien settlement issues (.3).                 0.3    168.00




   003946.000001
   143 - 5155963.2
                                                         Crain Caton & James
      Lienholder Claims                                                                                          Page 8
08/30/18   MH      Downloaded and processed and reviewed pleadings from US Bankruptcy                            1.1       231.00
                   Clerk's database as applicable to lien holders (.4); research information
                   pertaining to particular claimant (.3); prepare draft settlement stipulation as to
                   particular lienholder (.4).
08/30/18   MMR     Review communications and spreadsheets from M. Fenoglio (Debtor)                              2.1      1050.00
                   concerning lienholder related matters (.4); telephone conference with A.
                   Messa (Phelps Dunbar) concerning particular lienholder settlement (.3);
                   telephone conference with D. Merrett (Jones Day) concerning the same and
                   related matters (.3); communication to M. Hartman concerning review of
                   particular lienholder's proposed settlement agreement revisions (.1); contact A.
                   Perez (Weil) concerning particular lienholder settlement (.2); review notes and
                   work on preparing additional settlement offers to particular lienholders (.8).
08/30/18   JLD     Communications with attorney C. Wear (lienholder counsel) as to site                          3.9      2145.00
                   inspection matters and equipment repairs for certain lienholders (.4);
                   preparation of lienholder settlement stipulation agreements for various
                   lienholders and send out (.9); preparation of updates to lienholder settlement
                   summary for Debtor and JV technical team (1.2); analysis of attorney
                   comments to certain lienholder settlement agreements (.6); receipt and analysis
                   of proposed escrow agreement for lien settlement payments (.8).
08/31/18   MH      Downloaded and processed and reviewed pleadings from US Bankruptcy                            0.5       105.00
                   Clerk's database as applicable to lien holders (.1); prepare draft settlement
                   stipulation as to particular lienholder (.4).
08/31/18   MMR     Review communications from M. Fenoglio (Debtor) concerning lien                              2.00      1000.00
                   information and settlement (.3); work on updates and status of various
                   settlements (.8); communications to J. Judd (Andrews Myers) concerning
                   particular settlement discussions of various lienholders (.7); instructions to M.
                   Hartman concerning preparation of an additional settlement agreement (.2).
                                                                                                        Total
                                                                                                        Fees           107,640.00




      003946.000001
      143 - 5155963.2
                                                Crain Caton & James
Litigation/Arbitration                                                                                       Page 1
Re:        Litigation/Arbitrations
Date       Atty     Description of Services
                                                                                                          Hours         Amount
08/01/18   MMR      Reply to AAA status inquiries concerning Lexicon and IMS arbitrations (.2).                   0.2      100.00
08/01/18   CHK      Attention to AAA emails (.3).                                                                 0.3      168.00
08/15/18   CHK      Review motion for relief from stay (.3); emails regarding same (.4).                          0.7      392.00
08/16/18   CHK      Research documents regarding motion for relief from stay (.8);                                1.2      672.00
                    communications regarding same (.4).
08/17/18   MMR      Review communication from H. Kollenberg concerning Cruz motion to lift stay                   0.6      300.00
                    (.1); review emails concerning the Cruz matters and correspondence with
                    M&G pre-bankruptcy pertaining to motion to lift stay (.3); communication to
                    H. Kollenberg, P. Smart, and J, Davis concerning the same (.2).
08/17/18   MH       Research status of pending litigation matters (.4).                                           0.4       84.00
08/17/18   CHK      Review insurance issues on motion for relief from stay (.6); communications                   1.0      560.00
                    regarding same (.4).
                                                                                                  Total
                                                                                                  Fees                    2,276.00




003946.000001
143 - 5155963.2
                                                  Crain Caton & James
 Non-Working Travel                                                                                          Page 1

Re:          Non-Working Travel                                                                           Hours         Amount
Date         Atty Description of Services                                                                         7.1     3,905.00
08/22/18     JLD Travel from Houston to Corpus Christi for Site visit (3.3); return travel from
                  Corpus Christi to Houston (3.8).
                                                                                                  Total
                                                                                                  Fees                    3,905.00




 003946.000001
 143 - 5155963.2
                                         CRAIN, CATON & JAMES
                                           A PROFESSIONAL CORPORATION
                                           1401 MCKINNEY, 17TH FLOOR
                                               FIVE HOUSTON CENTER
                                            HOUSTON, TEXAS 77010-4035
                                                    (713) 658-2323
                                                 FAX (713) 658-1921



October 4, 2018                                                                      Invoice 1193747


M&G Resins USA, LLC, et al
450 Gears Road, Suite 240
Houston, Texas 77067

For legal services rendered for the period September 1 through September 30, 2018

                                                                                    Hours         Fees
 Case Administration                                                                    0.50             250.00
 Employment and Fee Application                                                        13.50            5,474.00
 Lienholder Claims                                                                    112.70           57,325.00
 Litigation/Arbitration                                                                 4.40            2,045.00
 Real Estate Agreements and Related Port and Construction Agreements                    3.50            1,925.00
 Nonworking Travel                                                                      0.00                0.00
 Fee                                                                                                   67,019.00


 Less 50% Non-Working Travel                                                                            0.00

 Total
 Fees                                                                                                  67,019.00
 Total Disbursements & Charges                                                                              6.52


 Total                                                                                                 67,025.52




003946.000001
143 - 5155963.2
                      M&G Resins USA, LLC, et al.


                      FEE SUMMARY - September, 2018
                                                                 Billing     Billed
Timekeeper Name       Title                           Bar Year   Rate        Hours           Total Fees
J. Davis              SHAREHOLDER                        2002       550.00       69.70          38,335.00
C. Kollenberg         SHAREHOLDER                        1976       560.00         11.60         6,496.00
A. Kotch              SHAREHOLDER                        1981       500.00          2.30         1,150.00
P. Smart              SHAREHOLDER                        1992       520.00            0.20         104.00
M. Riseden            SHAREHOLDER                        2003       500.00       35.40          17,700.00
TOTAL                                                                           119.20          63,785.00
M. Hartman            PARALEGAL                          N/A        210.00       15.40           3,234.00
TOTAL                                                                            15.40           3,234.00
Fees                                                                                            67,019.00
Less 50% Nonworking
Travel                                                                                               0.00


TOTAL FEES                                                                   USD                67,019.00




003946.000001
143 - 5155963.2
                      M&G Resins USA, LLC, et al.

 DISBURSEMENT SUMMARY - September, 2018

 Conference Charges                                 $6.52
 Total                                              $6.52




003946.000001
143 - 5155963.2
                                    Crain Caton & James
Case Administration – coordination and compliance activities with Jones Day                                 Page 1

Re:         Case Administration - coordination and compliance activites with Jones Day                    Hours      Amount
09/04/18    ABK    Receipt and review of CSC notice pertaining to past-due public report and                  0.10       50.00
                   renewal for M&G Polymers USA in West Virginia (.1).
09/05/18    ABK    Communications to S. Corr-Irvine (Jones Day) regarding CSC notice for                      0.20      100.00
                   M&G Polymers USA West Virginia public report and authorization renewal (.2).
09/18/18    ABK    Receipt and review of notice from CT regarding public report for M&G                       0.10       50.00
                   Polymers due soon in New Jersey (.1).
09/19/18    ABK    Email to S. Corr-Irvine (Jones Day) regarding M&G Polymers public report                   0.10       50.00
                   due soon in New Jersey (.1).
                                                                                                  Total
                                                                                                  Fees                  250.00




003946.000001
143 - 5155963.2
                                                   Crain Caton & James
  Employment and Fee Applications                                                                               Page 1

Re:          Employment and Fee Applications
Date         Atty   Description of Services                                                                  Hours      Amount
09/01/18     MMR Review August time entries in preparation of Crain Caton's 10th fee                             0.30    150.00
                    application (.3).
09/02/18     MMR Review August time entries for Crain Caton's 10th monthly fee application (.3).                 0.30     150.00
09/03/18     MMR Review additional August time entries in preparation of Crain Caton's 10th                      0.90     450.00
                    monthly application (.9).
09/04/18     MMR Review CNO from J. Mulvihill (Pachulski) (.1); reply to the same (.1).                          0.20     100.00
09/05/18     MH     Review August time entries for Crain Caton & James tenth fee application (.3).               0.30      63.00
09/05/18     ABK    Review August time entries for Crain Caton & James tenth fee application (.5).               0.50     250.00
09/06/18     MH     Review August time entries for Crain Caton & James tenth fee application (.5).               0.50     105.00
09/08/18     MMR Review August time entries for Crain Caton's 10th monthly fee application (.3).                 0.30     150.00
09/10/18     MH     Review August time entries for Crain Caton & James tenth fee application                     0.60     126.00
                    (.1); begin preparing Crain Caton & James tenth fee application (.5).
09/11/18     MH     Prepare draft of Crain Caton & James tenth fee application (1.5).                            1.50     315.00
09/11/18     MMR Review draft tenth monthly application for Crain Caton (.6); make revisions to                  1.40     700.00
                    the same (.7); send final draft to J. Mulvihill (Pachulski) for filing (.1).
09/13/18     MMR Review 3rd interim application draft for Crain Caton (.5).                                      0.50     250.00
09/14/18     MH     Finalize Crain Caton & James third interim application (.6).                                 0.60     126.00
09/14/18     MMR Review and revise draft of Crain Caton's 3rd interim application (1.8); finalize                2.20    1100.00
                    the same and send to J. Mulvihill (Pachulski) for filing (.4).
09/15/18     MMR Send LEDES files to E. Serrano and H. McCollum (US Trustee) for Crain                           0.20     100.00
                    Caton's 10th monthly fee application (.2).
09/18/18     MH     Review September time entries for Crain Caton & James eleventh fee                           0.60     126.00
                    application (.6).
09/21/18     ABK    Review September time entries for Crain Caton & James eleventh fee                           0.80     400.00
                    application (.8).
09/25/18     MH     Review September time entries for Crain Caton & James eleventh fee                           0.30      63.00
                    application (.3).
09/26/18     MMR Review September time entries in preparation of Crain, Caton & James's 11th                     0.40     200.00
                    monthly fee application (.4).
09/27/18     MMR Review September time in preparation of Crain, Caton & James's 11th                             0.60     300.00
                    monthly fee application (.6).
09/28/18     ABK    Review September time entries for Crain Caton & James's eleventh fee                         0.50     250.00
                    application (.5).
                                                                                                     Total
                                                                                                     Fees               5,474.00




  003946.000001
  143 - 5155963.2
                                                    Crain Caton & James
  Lienholder Claims                                                                                       Page 1
Re:          Lienholder Claims
Date         Atty    Description of Services
                                                                                                         Hours      Amount
09/01/18     MMR     Review notes and status of settlements and discussions (.6); prepare                    1.30    650.00
                     correspondence to make additional settlement offers to particular lienholders
                     (.7).
09/02/18     MMR     Work on additional proposed settlements to submit to particular lienholders (.8).       0.80    400.00
09/04/18     MMR     Communications to J. Davis and M. Hartman concerning lien related matters               1.40    700.00
                     (.3); review redlined settlement agreement from particular lienholder and
                     prepare comments to the same (.3); communications to D. Merrett (Jones
                     Day), T. Sherman (A&M), M. Fenoglio and P. Losa (Debtors), and J. Davis
                     concerning lienholder settlement matters (.2); send prepared communications
                     to J. Judd (Andrews Myers) concerning particular lienholder settlements (.1);
                     send prepared communications to J. Gibson (Team Rosner) concerning
                     particular lienholder settlements (.1); send prepared communication to L.
                     Williams (PRDG) concerning particular lienholder settlement (.1);
                     communications with H. EMalfarb (ESB-Law) and G. Cohen (Cedar Glade)
                     concerning particular lienholder settlement (.3).
09/04/18     JLD     Analysis of certain lien affidavits, claims, and invoices for lower tier                6.10   3355.00
                     subcontractors (.8); preparation of lien settlement offers (.6); communications
                     with B. Steven (Lock Lord) as to certain lien settlement counteroffers (.4);
                     communications with C. Wear (lienholder counsel) as to certain lien claims and
                     settlements (.6); prepare updates to Debtor and A&M as to certain lien
                     settlement discussions (.8); communications with M. Bishop (Gray Reed
                     McGraw) as to lienholder settlement negotiations (.7); communications with
                     M. Fenoglio and P. Losa (Debtor) and T. Sherman (A&M) as to certain
                     lienholder settlement matters and options (.9); preparation of lienholder
                     settlement stipulation agreements (1.3).
09/04/18     CHK     Review communications from M. Riseden regarding lien settlement issues (.3);            0.60    336.00
                     review emails and filings and lien issues (.3).
09/05/18     MH      Conference call with M. Riseden, J. Davis, A. Perez (Weil), D. Merrett (Jones           2.30    483.00
                     Day), T. Sherman (A&M), P. Losa and M. Fenoglio (Debtors), and JV
                     Purchaser Team regarding lien settlements (1.9); downloaded and processed
                     and reviewed pleadings from US Bankruptcy Clerk's database as applicable to
                     lien holders (.1); conference with M. Riseden and J. Davis regarding
                     settlements (.3).




  003946.000001
  143 - 5155963.2
                                                     Crain Caton & James
  Lienholder Claims                                                                                     Page 2

09/05/18   MMR      Communications with H. Kollenberg concerning status and settlement issues            3.80    1900.00
                    (.3); participate in some of lien call with M. Fenoglio and P. Losa (Debtors), T.
                    Sherman (A&M), A. Perez (Weil), J. Davis, M. Hartman, and the JV
                    Technical team (1.1); communications with J. Davis and M. Hartman
                    concerning settlements (.3); revise and send settlement agreement to S.
                    Henkel (CM Henkel) for particular lienholder (1.1); review information from
                    T. Sherman (A&M) (.5); provide comments to the same to M. Fenoglio and P.
                    Losa (Debtors), T. Sherman (A&M), and J. Davis (.3); communications to J.
                    Davis concerning business to business meeting with particular lienholder (.2).
09/05/18   JLD      Participate in conference call with M. Fenoglio, P. Losa, J. Shea (Debtors), T.      9.40    5170.00
                    Sherman (A&M), D. Merrett (Jones Day), A. Perez (Weil), M. Riseden, and
                    JV Purchaser technical team to discuss lien claims and lien settlement matters
                    (1.9); communications with P. Losa (Debtor) as to certain lienholder
                    settlement matters and equipment repairs (.7); discussion with M. Riseden and
                    M. Hartman as lienholder settlement terms and conditions (.3); analysis of
                    certain lienholder claims and prepare summary for debtors as to lien
                    reconciliations (1.3); communications with attorney C. Wear (lienholder
                    counsel) as to certain lienholder settlement terms and equipment repairs (.8);
                    lien settlement negotiations with certain lienholders (1.4); prepare updates to
                    lien settlement lists and send to Debtors and A&M (.9); communications with
                    M. Fenoglio and K. McCarren (Debtors) as to lower tier lien reconciliation
                    issues (.8); prepare lienholder settlement stipulations (1.3).
09/05/18   CHK      Review escrow agreement (.3); conference with M. Riseden regarding lien              0.60     336.00
                    settlement issues (.3).
09/06/18   MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.50     105.00
                    Clerk's database as applicable to lien holders (.3); receipt and review of
                    settlement discussion comments (.2).
09/06/18   MMR      Review communications from M. Fenoglio (Debtor) and J. Davis (.2);                   0.40     200.00
                    communications to M. Fenoglio (Debtor) concerning amount claimed by
                    particular lienholder (.2).
09/06/18   JLD      Communications with attorney S. Edison (Spilman) as to lienholder settlement         7.90    4345.00
                    options and terms (.9); analysis of lien reconciliation matters and back charge
                    claims as to certain lienholders and prepare settlement offer options (1.3);
                    prepare lien settlement terms and conditions for S. Edison (Spillman) as to
                    certain lienholder and send out (.8); analysis of various lienholder settlement
                    counteroffers and prepare responses (1.6); communications with M. Fenoglio
                    and P. Losa (Debtors) and T. Sherman (A&M) as to certain lien claims and
                    settlement issues (1.7); preparation of settlement stipulation agreements and
                    send out to certain lienholders (1.3); analysis of certain lower tier
                    subcontractor claims as to particular lienholder (.9) and communications with
                    T. Sherman (A&M) (.3).
09/06/18   CHK      Review emails and filings regarding liens (.4).                                      0.40     224.00




  003946.000001
  143 - 5155963.2
                                                    Crain Caton & James
  Lienholder Claims                                                                                       Page 3

09/07/18     MH     Downloaded and processed and reviewed pleadings from US Bankruptcy                     0.40      84.00
                    Clerk's database as applicable to lien holders (.4).
09/07/18     MMR    Communications with H. Kollenberg concerning particular lienholders and                1.10     550.00
                    upcoming lien call (.5); communications to M. Fenoglio and P. Losa (Debtors)
                    and T. Sherman (A&M) and J. Davis concerning particular lower tiered
                    lienholder (.4); review communications from M. Fenoglio (Debtor) and T.
                    Sherman (A&M) concerning the same (.2).
09/07/18     JLD    Communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman                   3.90    2145.00
                    (A&M) as to certain lower tier subcontractor lien reconciliation matters and
                    information requests (.8); receipt and analysis of certain lienholder settlements
                    stipulations signed by lienholders (.3); analysis of M&G plan of liquidation as to
                    lien claim issues and settlements (.7); prepare responses to lien settlement
                    counteroffers (.9); research and analysis of lower tier subcontractor lien claims
                    of particular lienholder and prepare responses to Debtor (1.2).
09/07/18     CHK    Review emails regarding liens (.4); conference with M. Riseden regarding lien          0.90     504.00
                    settlement issues (.5).
09/08/18     MMR    Communications to M. Hartman and J. Davis concerning meeting to discuss                1.30     650.00
                    particular lienholder's claims (.2); review communications from M. Fenoglio
                    (Debtor) concerning claims of a particular lienholder (.2); revise settlement
                    agreement for particular lienholder (.6); send the same to A. Perez (Weil), J.
                    Walker (DuaneMorris), P. Kizel (Lowenstein), C. Lopez (Weil), P. Gross
                    (Lowenstein), D. Merrett (Jones Day), and J. Davis with comments (.3).
09/08/18     CHK    Review plan and disclosure statement (.6).                                             0.60     336.00
09/09/18     MMR    Review communication from J. Judd (Andrews Myers) concerning meeting                   0.30     150.00
                    (.2); reply to the same (.1).
09/09/18     JLD    Analysis of certain lower tier subcontractor liens claims and invoices (.7);           3.80    2090.00
                    prepare summary response to M. Fenoglio (Debtor) and T. Sherman (A&M)
                    (.4); analysis of lien settlement counteroffer terms for certain lienholders (.6);
                    research back charges as to certain subcontractors as to lien settlement terms
                    and conditions (.9); preparation of provisions to lienholder settlement stipulation
                    agreements with lower tier subcontractors (1.2).
09/10/18     MH     Downloaded and processed and reviewed pleadings from US Bankruptcy                     1.60     336.00
                    Clerk's database as applicable to lien holders (.3); review and research
                    particular lienholder information requested (.2); meeting with M. Riseden, and
                    J. Davis regarding lower tiered liens and potential settlement matters (1.1).
09/10/18     MMR    Meet with J. Davis and M. Hartman concerning lower tiered liens and                    2.10    1050.00
                    potential settlement discussions (1.1); telephone conference with M. Fenoglio
                    (Debtor), T. Sherman (A&M), and J. Davis concerning lower tiered
                    subcontractor lien analysis (.6); review communications from M. Fenoglio
                    (Debtor) concerning lien analysis (.2); review and reply to communication from
                    T. Sherman (A&M) concerning the same (.2).




  003946.000001
  143 - 5155963.2
                                                      Crain Caton & James
   Lienholder Claims                                                                                      Page 4

09/10/18    JLD      Communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to lien              6.80    3740.00
                     reconciliations for lower tier subcontractors (.7); analysis of certain contractor
                     lien issues and invoicing records for settlement purposes (1.3); lien settlement
                     negotiations with certain lienholders and requests for document production (.9);
                     meeting with M. Riseden and M. Hartman to discuss lienholder settlement
                     issues and status (1.1); telephone conference with M. Fenoglio (Debtor), T.
                     Sherman (A&M), and M. Riseden to discuss lien settlement matters and lien
                     reconciliations (.6); receipt and analysis of lien reconciliation summary list and
                     prepare comments for debtor and A&M (.4); prepare updates to lien
                     settlement summary list for meeting (1.8).
09/10/18    CHK      Review communications from M. Riseden regarding lien settlement issues (.2).          0.20     112.00
09/11/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    0.40      84.00
                     Clerk's database as applicable to lien holders (.4).
09/11/18    MMR      Email to M. Patterson (Womble Bond) concerning particular lienholder                  2.10    1050.00
                     settlement discussions (.1); telephone conference with particular lienholder
                     (.1); review communications from M. Fenoglio (Debtor) and T. Sherman
                     (A&M) concerning lien analysis (.8); review communications and documents
                     concerning liens and settlement status in preparation for lien call (1.1).
09/11/18    JLD      Settlement negotiations with certain lienholders (.9); preparation of settlement      6.70    3685.00
                     stipulation agreements with schedules of lower tier subcontractors (1.7);
                     receipt and analysis of lien reconciliation documents as to certain lower tier
                     subcontractors and prepare responses (.8); analysis of certain scaffolding lien
                     issues and options for settlement (1.2); communications with M. Fenoglio
                     (Debtor) as to lien reconciliation matters and settlements (.6); preparation for
                     lien conference call (.7); prepare updates to lien settlement summaries (.8).
09/11/18    CHK      Emails with D. Merrett (Jones Day) regarding lien case issues (.3); review            0.60     336.00
                     communications from M. Riseden regarding lien settlement issues (.3).
09/12/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    2.10     441.00
                     Clerk's database as applicable to lien holders (.2); conference call with M.
                     Riseden, J. Davis, T. Sherman (A&M), D. Merrett (Jones Day), P. Losa and
                     M. Fenoglio (Debtors), and JV purchaser team regarding lien settlement
                     discussions (1.6); review of lien settlement notes provided by Debtor (.3).




   003946.000001
   143 - 5155963.2
                                                    Crain Caton & James
  Lienholder Claims                                                                                       Page 5

09/12/18     MMR    Communications with P. Kizel (Lowenstein), A. Perez (Weil), and J. Walker              4.70    2350.00
                    (DuaneMorris) concerning lien matters (.2); conference call with M. Hartman,
                    J. Davis, T. Sherman (A&M), D. Merrett (Jones Day), P. Losa and M.
                    Fenoglio (Debtors), and JV purchaser team regarding lien settlement
                    discussions (1.6); communications to A. Messa (Phelps Dunbar) concerning
                    particular lienholder settlement (.2); communication to J. Judd (Andrews
                    Myers) concerning lienholder settlement meeting (.1); communications with P.
                    Losa (Debtor) concerning lienholder settlement matters (.2); review
                    communications from T. Sherman (A&M) and M. Fenoglio (Debtor)
                    concerning lienholder settlement matters (.8); review communication from A.
                    Power (Porter Hedges) concerning status of particular lienholder settlement
                    (.1); reply to the same (.1); communications with D. Merrett (Jones Day) and
                    P. Kizel (Lowenstein) concerning lienholder settlement matters (.2); review
                    redlined of settlement agreement from particular lienholder (.3); send
                    comments on the same to M. Fenoglio and P. Losa (Debtors), T. Sherman
                    (A&M), D. Merrett (Jones Day), and J. Davis (.3); telephone conference with
                    P. Kizel (Lowenstein) (.2); communications to D. Merrett (Jones Day), H.
                    Kollenberg, J. Davis, and M. Hartman concerning the same (.4).
09/12/18     JLD    Participate in telephone conference with M. Riseden, M. Hartman, M.                    5.30    2915.00
                    Fenoglio and P. Losa (Debtors), T. Sherman (A&M), D. Merrett (Jones Day),
                    A. Perez (Weil), and JV Purchaser technical term as to lien settlement matters
                    (1.6); communications with M. Fenoglio and P. Losa (Debtors) as to certain
                    lien negotiation matters (.4); communications with various lienholders as to
                    request for backup invoices and documents (.7); settlement negotiations and
                    communications with S. Edison (Spillman) (.6); analysis of certain lien issues
                    and release of lien details under sale order (.8); prepare schedule of lienholder
                    settlement matters (.9); communications with M. Bishop (lienholder counsel)
                    as to lien settlement matters (.3).
09/12/18     CHK    Review emails regarding lien settlement issues (.3); review communications             0.60     336.00
                    from M. Riseden regarding lien settlement status (.3).
09/13/18     MH     Downloaded and processed and reviewed pleadings from US Bankruptcy                     0.30      63.00
                    Clerk's database as applicable to lien holders (.3).
09/13/18     MMR    Review communication from J. Davis concerning particular lienholder                    0.50     250.00
                    settlement (.1); reply to the same (.1); communications with H. Kollenberg
                    concerning liens and settlement status of particular lienholders (.3).
09/13/18     JLD    Communications with M. Fenoglio and P. Losa (Debtors) as to various                    2.10    1155.00
                    lienholder settlement matters and certain claims (.8); communications with
                    certain lienholders as to terms of settlement stipulation (.6); receipt and
                    analysis of certain signed settlement stipulations by lienholders (.3); preparation
                    of schedule of lienholder settlements (.4).
09/13/18     CHK    Communications with M. Riseden regarding lien settlement issues (.3); review           1.00     560.00
                    filings regarding lien issues (.7).




  003946.000001
  143 - 5155963.2
                                                       Crain Caton & James
   Lienholder Claims                                                                                       Page 6

09/14/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                     0.30      63.00
                     Clerk's database as applicable to lien holders (.3).
09/14/18    MMR      Telephone conference with D. Merrett (Jones Day) and H. Kollenberg (.4);               0.80     400.00
                     telephone conference with D. Merrett (.2); communications with J. Davis
                     concerning status and settlements (.2).
09/14/18    JLD      Analysis of certain lien claims and invoices and reconciliations (.8);                 3.80    2090.00
                     communications with M. Fenoglio (Debtor) as to certain lien settlement
                     matters and reconciliations (.4); prepare requests for lienholder invoice
                     documents and approvals and send out (.6); settlement negotiations with
                     certain lienholders (.7); analysis of particular lienholder construction contract,
                     settlement matters, and lien issues (1.3).
09/14/18    CHK      Review plan and lien filings and issues (1.0); telephone conference with D.            1.40     784.00
                     Merrett (Jones Day) and M. Riseden regarding plan and lien issues (.4).
09/15/18    MMR      Review bankruptcy filings pertaining to lienholder matters (.6); review                1.50     750.00
                     communications from M. Fenoglio (Debtor) concerning various lienholder
                     matters and potential settlements (.9).
09/16/18    MMR      Communications with P. Losa and M. Fenoglio (Debtors), T. Sherman                      1.00     500.00
                     (A&M), and J. Davis concerning upcoming meeting with particular lienholder
                     (.2); communication to J. Judd (Andrews Myers) concerning meeting with
                     particular lienholder (.2); review communications from M. Fenoglio (Debtor)
                     and T. Sherman (A&M) concerning lien analysis and settlement status of
                     particular lienholders (.4); review notices of recent bankruptcy court filings
                     related to lienholder matters (.2).
09/16/18    JLD      Communications with M. Fenoglio and P. Losa (Debtors) as to certain                    2.20    1210.00
                     lienholder settlement issues (.4); analysis of certain construction contracts as to
                     payment and completion terms (.7); preparation of counteroffers to various
                     lienholders (.8); analysis of lienholder responses as to product of documents
                     and reports as part of settlement (.3).
09/17/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                     0.60     126.00
                     Clerk's database as applicable to lien holders (.4); receipt and review of
                     documents pertaining to particular lienholders (.2).
09/17/18    MMR      Telephone conference with S. Henkel (CM Henkel) concerning particular                  0.30     150.00
                     lienholder settlement (.2); review notices of recent bankruptcy filings pertaining
                     to lienholder matters (.1).
09/17/18    CHK      Review filings related to lienholders (.3); review lien settlement issues (.3).        0.60     336.00
09/18/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                     0.10      21.00
                     Clerk's database as applicable to lien holders (.1).
09/18/18    MMR      Communication with J. Davis concerning status (.2); telephone conference               0.80     400.00
                     with A. Perez (Weil) and H. Kollenberg concerning lienholder matters (.3);
                     communications to A. Perez (Weil) concerning the same (.3).
09/18/18    CHK      Telephone conference with A. Perez (Weil) and M. Riseden regarding lien                0.70     392.00
                     settlement issues (.3); review filings related to lienholders (.4).




   003946.000001
   143 - 5155963.2
                                                      Crain Caton & James
   Lienholder Claims                                                                                     Page 7

09/18/18    JLD      Analysis of certain lien claims as to secured lien amount and invoicing amounts      2.60    1430.00
                     (.6); communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to
                     certain lower tier lien reconciliation matters (.7); settlement discussions with
                     certain lienholders as to invoicing records for lien claim (1.3).
09/19/18    MH       Research documents requested by Debtor pertaining to particular lienholders          0.60     126.00
                     (.4); downloaded and processed and reviewed pleadings from US Bankruptcy
                     Clerk's database as applicable to lienholders (.2).
09/19/18    MMR      Review and reply to email from S. Henkel (CM Henkel) concerning particular           0.70     350.00
                     lienholder settlement (.2); review email from J. Judd (Andrews Myers)
                     concerning a meeting between Debtors and particular lienholder (.1); forward
                     the same to M. Fenoglio and P. Losa (Debtors) and T. Sherman (A&M) (.1);
                     review communications pertaining to liens from M. Fenoglio (Debtor) (.3).
09/19/18    JLD      Prepare responses to certain lienholders counteroffers (.7); communications          1.40     770.00
                     with M. Daher (Debtor) as to certain lienholder records and invoicing matters
                     (.4); communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to
                     lien settlement matters (.3).
09/20/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10      21.00
                     Clerk's database as applicable to lienholders (.1).
09/20/18    CHK      Review emails and filings regarding lien settlement issues (.6).                     0.60     336.00
09/20/18    JLD      Communications with M. Fenoglio (Debtor) and T. Sherman (A&M) as to                  1.70     935.00
                     certain lien claim matters and settlements (.6); receipt and analysis of signed
                     settlement agreements and prepare updates to lien schedules (.4); settlement
                     negotiations with certain lienholders (.7).
09/21/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10      21.00
                     Clerk's database as applicable to lienholders (.1).
09/21/18    CHK      Review emails regarding lienholder issues (.3).                                      0.30     168.00
09/24/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.30      63.00
                     Clerk's database as applicable to lienholders (.3).
09/24/18    MMR      Communications to G. Plotko (RK&O) concerning particular lienholder                  1.10     550.00
                     settlement discussion (.2); review correspondence from M. Fenoglio (Debtor)
                     concerning particular liens (.4); review recent notices of bankruptcy pleadings
                     related to lienholder matters (.3); review notes on lien settlement status and
                     prepare to engage in further settlement discussions (.2).
09/24/18    CHK      Attention to emails and filings regarding lienholder issues (.5).                    0.50     280.00
09/24/18    JLD      Receipt and analysis of certain bankruptcy filing documents as to lien matters       2.50    1375.00
                     and objections (.7); communications with particular lienholders as to lien claims
                     (.4); analysis of lien claim matters as to certain equipment repairs and
                     warranties (.6); settlement negotiations with various lienholders and analysis of
                     counter offers and terms (.8).
09/25/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10      21.00
                     Clerk's database as applicable to lienholders (.1).




   003946.000001
   143 - 5155963.2
                                                      Crain Caton & James
   Lienholder Claims                                                                                      Page 8

09/25/18    MMR      Telephone conference with B. Orb (Hain Capital) (.2); communications to J.            0.30      150.00
                     Davis concerning the same and lien status (.1).
09/26/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    0.10       21.00
                     Clerk's database as applicable to lienholders (.1).
09/26/18    MMR      Telephone conference with G. Plotko (lienholder counsel) concerning                   0.20      100.00
                     settlement of particular lienholder (.2).
09/27/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    0.10       21.00
                     Clerk's database as applicable to lienholders (.1).
09/27/18    CHK      Review emails and filings regarding lienholder issues. (.3).                          0.30      168.00
09/28/18    MH       Downloaded and processed and reviewed pleadings from US Bankruptcy                    0.10       21.00
                     Clerk's database as applicable to lienholders (.1).
                                                                                                  Total
                                                                                                  Fees             57325.00




   003946.000001
   143 - 5155963.2
                                                   Crain Caton & James
  Litigation/Arbitrations                                                                                       Page 1
Re:          Litigation/Arbitrations
Date         Atty     Description of Services
                                                                                                              Hours      Amount
09/06/18     MH       Research status of pending litigation matters (.4).                                         0.40      84.00
09/12/18     MMR      Telephone conference with clerk of Bexar County District Court concerning                   0.20     100.00
                      particular lienholder lawsuit (.1); communication to M.Hartman concerning the
                      same (.1).
09/20/18     CHK      Draft email to WFS arbitration panel regarding status (.4).                                 0.40     224.00
09/22/18     MMR      Communications to P. Gross (Lowenstein), C. Lopez (Weil), L. Alexander                      0.30     150.00
                      (Weil), A. Perez (Weil), J. Walker (Duane Morris), S. Khan (Lowenstein), P.
                      Kizel (Lowenstein), D. Merrett (Jones Day), and H. Kollenberg concerning
                      upcoming Arbitration call on WFS (.3).
09/24/18     MMR      Review correspondence from the AAA in the Express Metal arbitration and                     0.30     150.00
                      review correspondence from the AAA concerning the Butting Canada
                      arbitration (.1); communications with J. Cohen (Porter Hedges) concerning the
                      latter (.1); communications to D. Merrett (Jones Day), M. Fenoglio and P.
                      Losa (Debtors), T. Sherman (A&M), H. Kollenberg and J. Davis concerning
                      both (.1).
09/25/18     MH       Research events in particular litigation case (.1).                                         0.10      21.00
09/25/18     MMR      Communications with R. Toben (AAA) concerning WFS arbitration (.2);                         0.60     300.00
                      communication to arbitration panel in WFS matter concerning upcoming call
                      (.1); telephone conference with J. Brummond (Lewis Rice) concerning the
                      same (.2); conference with H. Kollenberg concerning the same (.1).
09/25/18     CHK      Review Cruz discovery requests and order (.3); emails with S. Corr-Irvine                   0.70     392.00
                      regarding status and response (.3); conference with M. Riseden concerning
                      WFS (.1).
09/26/18     CHK      Telephone conference with Greg Hokenson (Brock Guerra) to discuss                           0.40     224.00
                      discovery requests and motion to withdraw in Cruz case (.4).
09/27/18     MH       Research status of pending litigation matters (.4).                                         0.40      84.00
09/27/18     MMR      Telephone conference with R. Toben (AAA) concerning arbitration matters                     0.20     100.00
                      (.1); communication to D. Merrett (Jones Day) concerning the same (.1).
09/28/18     CHK      Conference with P. Smart regarding Cruz discovery (.2).                                     0.20     112.00
09/28/18     PCS      Conference with H. Kollenberg regarding Cruz discovery (.2).                                0.20     104.00
                                                                                                      Total
                                                                                                      Fees                2045.00




  003946.000001
  143 - 5155963.2
                                          Crain Caton & James
      Real Estate Agreements and Related Port and Construction Agreements                                        Page 1

Re:            Real Estate Agreements and Related Port and Construction Agreements
Date           Atty     Description of Services
                                                                                                               Hours      Amount
09/10/18       JLD      Analysis of proposed pipeline easement documents for pipeline crossing and                 2.10   1155.00
                        prepare summary email to M. Fenoglio (Debtor) and T. Sherman (A&M) (.7);
                        communications with M. Fenoglio (Debtor) as to certain port agreements and
                        wetland matters (.8); prepare non-disclosure agreement as to release of
                        certain land records and documents (.6).
09/13/18       JLD      Meeting with port attorney as to various real estate matters and status (8);               1.40    770.00
                        analysis of wetlands restrictions concerning project and easements (.6).
                                                                                                       Total
                                                                                                       Fees               1,925.00




      003946.000001
      143 - 5155963.2
                                          CRAIN, CATON & JAMES
                                           A PROFESSIONAL CORPORATION
                                           1401 MCKINNEY, 17TH FLOOR
                                               FIVE HOUSTON CENTER
                                            HOUSTON, TEXAS 77010-4035
                                                    (713) 658-2323
                                                  FAX (713) 658-1921



November 2, 2018                                                                   Invoice 1194548


M&G Resins USA, LLC, et al
450 Gears Road, Suite 240
Houston, Texas 77067

For legal services rendered for the period October 1 through October 31, 2018

                                                                        Hours           Fees
 Case Administration                                                        0.20               100.00
 Employment and Fee Application                                             9.70           3,188.00
 Lienholder Claims                                                        118.30          56,103.00
 Litigation/Arbitration                                                     3.80           1,532.00
 Real Estate Agreements and Related Port and Construction
 Agreements                                                                 0.00                 0.00
 Nonworking Travel                                                          0.00                 0.00
 Fee                                                                                      60,923.00


 Less 50% Non-Working Travel                                                               0.00

 Total
 Fees                                                                                     60,923.00
 Total Disbursements & Charges                                                                   0.00


 Total                                                                                    60,923.00




003946.000001
143 - 5155963.2
                                          Crain Caton & James
      Case Administration – coordination and compliance activities with Jones Day                                    Page 1



Re:             Case Administration - coordination and compliance activities with Jones Day                  Hours   Amount
10/30/18        ABK      Receipt and review of CT Corporation representation invoices for M&G                0.20    100.00
                         Polymers and M&G Resins (.1); prepare email transmitting same to S. Corr-
                         Irvine (Jones Day) (.1).
                                                                                                     Total
                                                                                                     Fees            100.00
                                                                                                                     100.00




      003946.000001
      143 - 5155963.2
                                                          Crain Caton & James
      Employment and Fee Applications                                                                                       Page 1

Re:          Employment and Fee Applications
Date         Atty       Description of Services                                                                    Hours   Amount
10/01/18     MH         Review September time entries for Crain Caton & James eleventh fee                         0.10    21.00
                        application (.1).
10/03/18     MMR        Review September time entries in preparation of Crain Caton's 11th fee                     0.40    200.00
                        application (.2); review certificate of no objection drafted (.1); reply to J.
                        Mulvihill (Pachulski) concerning the same (.1).
10/04/18     MH         Review September time entries for Crain Caton & James eleventh fee                         1.50    315.00
                        application (.3); prepare Crain Caton & James eleventh fee application (1.2).
10/04/18     ABK        Review September time entries for Crain Caton & James eleventh fee                         0.50    250.00
                        application (.5).
10/05/18     MMR        Revise and finalize Crain Caton's 11th monthly fee application (.9);                       1.10    550.00
                        communications with J. Mulvihill (Pachulski) concerning the same (.2).
10/09/18     MH         Prepare drafts of Crain Caton & James twelfth fee application and fourth                   1.10    231.00
                        interim application (1.1).
10/09/18     MMR        Review certificate of no objection for Crain Caton's third interim application             0.10    50.00
                        and email J. Mulvihill (Pachulski) concerning the same (.1).
10/11/18     MMR        Email LEDES files to US Trustee for Crain Caton's 11th monthly fee                         0.10    50.00
                        application (.1).
10/16/18     MH         Review October time entries for Crain Caton & James twelfth fee application                0.10    21.00
                        (.1).
10/18/18     EM         Reviewed previously filed fee applications for preparation of twelfth fee                  0.60    132.00
                        application (.6).
10/22/18     EM         Reviewed fee application forms and spreadsheets (.6).                                      0.60    132.00
10/23/18     MH         Review October time entries for Crain Caton & James twelfth fee application                0.70    147.00
                        (.7).
10/23/18     EM         Reviewed October time entries for Crain Caton & James twelfth fee                          0.70    154.00
                        application (.7).
10/24/18     ABK        Review October time entries for Crain Caton & James twelfth fee application                0.50    250.00
                        (.5).
10/28/18     MMR        Review October time entries for the next Crain Caton fee application (.5).                 0.50    250.00
10/29/18     MMR        Review certificate of no objection from J. Mulvihill (Pachulski) (.1); reply to            0.20    100.00
                        the same (.1).
10/30/18     MH         Review October time entries for Crain Caton & James twelfth fee application                0.30    63.00
                        (.3).
10/31/18     ABK        Review October time entries for Crain Caton & James twelfth fee application                0.50    250.00
                        (.5).
10/31/18     EM         Reviewed draft order on interim application (.1).                                          0.10    22.00

                                                                                                          Total 
                                                                                                          Fees             3,188.00




      003946.000001
      143 - 5155963.2
                                                       Crain Caton & James
   Lienholder Claims                                                                                              Page 1

Date       Atty      Description of Services                                                              Hours   Amount
10/01/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10    21.00
                     Clerk's database as applicable to lienholders (.1).
10/04/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   1.10    231.00
                     Clerk's database as applicable to lienholders (1.1).
10/04/18   MMR       Telephone conference with Cedar Glades Counsel (lienholder counsel)                  0.30    150.00
                     concerning particular settlement discussion (.2); communications with P. Losa
                     (Debtor) and T. Sherman (A&M) concerning email from J. Judd (Andrews
                     Myers) (.1).
10/05/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.40    84.00
                     Clerk's database as applicable to lienholders (.4).
10/05/18   MMR       Review notices of recent bankruptcy pleadings applicable to lienholders (.2);        0.40    200.00
                     conference with H. Kollenberg concerning liens and status (.2).
10/05/18   CHK       Conference with M. Riseden regarding lien settlement issues (.2).                    0.20    112.00
10/08/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10    21.00
                     Clerk's database as applicable to lienholders (.1).
10/08/18   MMR       Review notices of recently filed bankruptcy pleadings pertaining to lienholder       0.80    400.00
                     issues (.2); telephone conference with T. Sherman (A&M), M. Fenoglio
                     (Debtors), and representatives from the same along with H. Kollenberg and J.
                     Davis concerning status and liens (.4); communications with H. Kollenberg
                     and J. Davis concerning the same (.2).
10/08/18   JLD       Participate in telephone conference with M. Fenoglio and J. Shea (Debtors), T.       1.60    880.00
                     Sherman (A&M), M. Riseden and H. Kollenberg and others to discuss lien
                     status matters (.4); discussion with M. Riseden and H. Kollenberg as to same
                     (.2); receipt and analysis of various lien holder objections filed with bankruptcy
                     court (.6); communications with certain lienholders as to status of settlements
                     and lien claims (.4).
10/08/18   CHK       Participate in conference with M. Fenoglio and J. Shea (Debtors), T. Sherman         0.60    336.00
                     (A&M), M. Riseden and J. Davis (.4); conference with M. Riseden and J.
                     Davis regarding lienholder issues (.2).
10/09/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.60    126.00
           Clerk's database as applicable to lienholders (.6).
10/09/18   MMR       Review notices of recent bankruptcy pleadings concerning lienholder matters          0.20    100.00
                     (.2).
10/10/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10    21.00
                     Clerk's database as applicable to lienholders (.1).
10/10/18   MMR       Telephone conference with A. Mesa (Phelps Dunbar) concerning lienholder              0.20    100.00
                     settlement (.1); review correspondence from T. Sherman (A&M) (.1).
10/11/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   0.10    21.00
                     Clerk's database as applicable to lienholders (.1).
10/11/18   MMR       Communications with H. Kollenberg and J. Davis concerning liens and status           0.70    350.00
                     (.3); review communications from T. Sherman (A&M) (.2); review notices of
                     recently filed bankruptcy pleadings concerning lienholders (.2).



   003946.000001
   143 - 5155963.2
                                                         Crain Caton & James
   Lienholder Claims                                                                                            Page 2

10/11/18   CHK       Conference with M. Riseden and J. Davis regarding lienholder issues (.3);           0.60   336.00
                     review filings regarding lienholder issues (.2); review emails on lienholder
                     issues (.1).
10/11/18   JLD       Communications with H. Kollenberg and M. Riseden regarding lienholder               0.30   165.00
                     issues. (.3).
10/12/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                  0.20   42.00
                     Clerk's database as applicable to lienholders (.2).
10/12/18   MMR       Email communication to T. Sherman (A&M) (.1).                                       0.10   50.00
10/15/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                  0.10   21.00
                     Clerk's database as applicable to lienholders (.1).
10/15/18   MMR       Review emails from T. Sherman (A&M) (.2); communication with J. Davis               1.10   550.00
                     regarding status of lien matters (.2); review of notices of recently filed
                     bankruptcy pleadings related to lienholder matters (.1); communications with T.
                     Sherman (A&M) and M. Fenoglio (Debtor) (.2); telephone conference with T.
                     Sherman (A&M) and J. Davis as to lien matters (.2); review correspondence
                     from particular lienholders (.2).
10/15/18   JLD       Communications with M. Riseden as to status of lien settlement matters (.2);        1.70   935.00
                     telephone conference with T. Sherman ( A&M) and M. Riseden as to lien
                     settlement matters (.2); receipt and analysis of lien settlement information from
                     A&M (.6); prepare for meeting with Debtor, A&M, and JV Technical team as
                     to lien settlement agreements and negotiations (.7).
10/16/18   MH        Conference call with P. Losa, M. Fengolio (Debtors), T. Sherman (A&M), JV           2.00   420.00
                     Purchaser Team, H. Kollenberg, M. Riseden, and J. Davis regarding lien
                     settlements (1.4); conference with M. Riseden and J. Davis regarding same
                     (.6).
10/16/18   MMR       Prepare for call concerning liens and settlements (.4); conference call with P.     4.60   2,300.00
                     Losa, M. Fengolio (Debtors), T. Sherman (A&M), JV Purchaser Team, H.
                     Kollenberg, M. Hartman, and J. Davis regarding lien settlements (1.4);
                     conference with M. Hartman and J. Davis regarding same (.6);
                     communications to P. Kizel (Lowenstein), A. Perez (Weil), J. Walker (Duane
                     Morris), P. Gross (Lowenstein), D. Merrett (Jones Day), and J. Davis
                     concerning status of settlements and pending items (.8); lienholder settlement
                     review and research involving the same (.5); conference with H. Kollenberg
                     concerning the same (.4); telephone conference with D. Merrett (Jones Day)
                     concerning status (.2); review notices of recently filed bankruptcy pleadings
                     pertaining to lienholders (.2); review communications from T. Sherman
                     (A&M) (.1).




   003946.000001
   143 - 5155963.2
                                                        Crain Caton & James
   Lienholder Claims                                                                                           Page 3

10/16/18   CHK       Participate in portion of lien call with P. Losa, M. Fengolio (Debtors), T.        1.50   840.00
                     Sherman (A&M), JV Purchaser Team, M. Riseden, M. Hartman, and J. Davis
                     regarding lien settlements (1.1); conference with M. Riseden regarding lien
                     issues and response to request for information (.4).
10/16/18   JLD       Participate in conference call with P. Losa and M. Fengolio (Debtors), T.          4.30   2,365.00
                     Sherman (A&M), JV Purchaser Team, H. Kollenberg, M. Riseden, and M.
                     Hartman regarding lien settlements matters and issues (1.4); conference with
                     M. Riseden and M. Hartman regarding same and lien settlement path forward
                     (.6); analysis of various lien settlements status and prepare summary as to
                     stipulation agreements and send out to the JV Team, Debtor, and A&M (.8);
                     review communications to the JV Legal Team as to certain lien settlement
                     matters (.7); analysis of certain lower tier lien claims under particular
                     lienholder (.8).
10/17/18   EM        Conference with J. Davis, M. Riseden, and M. Hartman regarding lien                1.80   396.00
                     documents (.3); conference with M. Hartman regarding the same (.5); review
                     claims and correspondence (1.0).
10/17/18   MH        Conference with J. Davis, M. Riseden, E. Martinez regarding lien documents         0.80   168.00
                     (.3); conference with E. Martinez regarding the same (.5).
10/17/18   MMR       Telephone conference with counsel for Palacios Marine (.1); conference with        0.40   200.00
                     J. Davis, M. Hartman, E. Martinez regarding lien documents (.3).
10/17/18   JLD       Research and analysis of certain lower tier subcontract claims and prepare         2.80   1,540.00
                     summary to Debtor and A&M (1.4); communications with M. Fenoglio
                     (Debtor) as to lien settlement matters and reserve motion (.3); conference with
                     M. Riseden, M. Hartman and E. Martinez as to lien documents and schedules
                     (.3); settlement discussions with various lienholder counsel (.8).
10/17/18   CHK       Review emails regarding lienholder issues (.3).                                    0.30   168.00
10/18/18   MMR       Telephone conference with S. Henkel (CM Henkel) concerning settlement              0.50   250.00
                     status (.2); communications with T. Sherman (A&M), M. Fenoglio and P.
                     Losa (Debtors) concerning lienholder matters (.2); communications to J. Judd
                     (Andrews Myers) concerning lienholder settlement (.1).
10/18/18   JLD       Communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman               3.20   1,760.00
                     (A&M) as to certain lien settlement matters (.7); analysis of certain lower tier
                     subcontractor lien claims and invoices (.8); prepare summary email to Debtors
                     (.4); analysis of lien settlement schedules and reserve motion (.9); prepare
                     updates as to same (.4).
10/19/18   CHK       Review filings related to lienholder issues (.3); telephone conference with D.     0.80   448.00
                     Merrett (Jones Day) concerning status of work (.2); review emails concerning
                     lienholder issues (.3).
10/19/18   JLD       Communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman               2.40   1,320.00
                     (A&M) as to lien settlement matters and upcoming meetings (.7); analysis of
                     certain construction contract and lien claims and invoices (1.3); prepare
                     responses to certain lienholders counsel as to lien negotiations (.4).




   003946.000001
   143 - 5155963.2
                                                       Crain Caton & James
   Lienholder Claims                                                                                             Page 4

10/20/18   MMR       Review recent notices from bankruptcy filings concerning lienholder matters          0.20   100.00
                     (.2).
10/22/18   MH        Downloaded and processed and reviewed pleadings from US Bankruptcy                   1.30   273.00
                     Clerk's database as applicable to lienholders (.4); conference with E. Martinez
                     regarding lienholder and settlements (.9).
10/22/18   EM        Conference with M. Hartman regarding lienholder and settlements (.9).                0.90   198.00
10/22/18   MMR       Communications with T. Sherman (A&M) and M. Fenoglio (Debtor)                        1.10   550.00
                     concerning lienholder settlement matters (.5); communications with J. Davis
                     concerning the same (.4); review notices of recently filed bankruptcy pleadings
                     concerning lienholders (.2).
10/22/18   JLD       Communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman                 4.80   2,640.00
                     (A&M) as to certain lien transfers and assignments (.7); analysis of lien
                     transfers to JPMorgan Chase and preparation of summary (.6); discussion with
                     M. Riseden as to certain lien settlement matters (.4); analysis of particular
                     lienholder's lien claims and preparation for settlement negotiation meeting (1.3);
                     preparation of settlement terms for certain lienholders (.8); preparation of Rule
                     408 Agreement for certain lien negotiations (.4); preparation of document
                     production as to certain lienholders as part of settlement (.6).
10/23/18   MMR       Telephone conference with P. Gross and P. Kizel (Lowenstein) and H.                  0.80   400.00
                     Kollenberg concerning lienholder settlement matters (.3); communications to
                     H. Kollenberg concerning lienholder issues (.2); review recent notices of
                     bankruptcy pleadings pertaining to lienholders (.3).
10/23/18   JLD       Preparation for settlement meeting with particular lienholder (.8); participate in   7.90   4,345.00
                     settlement meeting with particular lienholder team (legal and business team),
                     M. Fenoglio and P. Losa (Debtors) to discuss lien settlement options (3.4);
                     communications with JV technical team, Debtors and T. Sherman (A&M) as
                     to certain lien settlement terms and options (1.3); preparation of summary
                     email to Debtors and A&M concerning various lien settlement issues (.9);
                     discussion with H. Kollenberg as to certain lien settlement issues with
                     particular lienholder (.3); analysis of document production matters for key
                     lienholders and prepare summary (1.2).
10/23/18   CHK       Conference with Jason Davis regarding lien settlement issues (.3); partial           0.60   336.00
                     phone conference with P. Gross and P. Kizel (Lowenstein) and M. Riseden
                     concerning lienholder Settlement matters (.3).




   003946.000001
   143 - 5155963.2
                                                       Crain Caton & James
   Lienholder Claims                                                                                               Page 5

10/24/18   CHK       Conference call with T. Sherman (A&M); D. Merrett (Jones Day), P. Losa                 2.40   1,344.00
                     and M. Fengolio (Debtors), JV Purchaser Team, J. Davis, M. Hartman, M.
                     Riseden and E. Martinez regarding lienholders and settlement discussions (.9);
                     telephone conference with P. Gross (Lowenstein), M. Riseden, E. Martinez
                     regarding lien information (.7); review filings in regard to lienholder issues (.1);
                     communications with J. Davis and M. Riseden regarding same (.2);
                     communications with M. Riseden and E. Martinez regarding lienholder
                     questions from P. Gross (Lowenstein) (.3); communications with M. Riseden
                     and E. Martinez regarding action items (.2).
10/24/18   EM        Conference call with T. Sherman (A&M), D. Merrett (Jones Day), P. Losa                 2.90   638.00
                     and M. Fengolio (Debtors), particular lienholder, H. Kollenberg, J. Davis, M.
                     Riseden, and M. Hartman regarding lienholders and settlement discussions
                     (.9); researched lien settlement documents (.3); prepared list with reserve
                     amount and settlement amounts (.5); communication with H. Kollenberg and
                     M. Riseden regarding lienholder questions from P. Gross (Lowenstein) (.3);
                     communication with P. Gross (Lowenstein), H. Kollenberg and M. Riseden
                     concerning same (.7); communications with H. Kollenberg and M. Riseden
                     concerning action items (.2).
10/24/18   MH        Conference call with T. Sherman (A&M), D. Merrett (Jones Day), P. Losa,                0.90   189.00
                     and M. Fengolio (Debtors), JV Purchaser Team, H. Kollenberg, J. Davis, M.
                     Riseden, E. Martinez regarding lienholders and settlement discussions (.9).
10/24/18   JLD       Participate in conference call with T. Sherman (A&M), D. Merrett (Jones                7.30   4,015.00
                     Day), P. Losa and M. Fenoglio (Debtors), JV Purchaser Technical Team, H.
                     Kollenberg, M. Riseden, M. Hartman and E. Martinez regarding lienholders
                     and settlement discussions (.9); communications with T. Sherman (A&M) as
                     to certain lower tier subcontractor claims and settlements (.6); analysis of
                     signed settlement stipulations by certain lienholders (.8) and preparation of
                     summary of settlement terms (.9); discussions with M. Riseden and H.
                     Kollenberg as to certain lien settlement issues and releases (.2); analysis of
                     certain lien settlement amounts and reserve motion figures (.7); prepare
                     responses to attorney P. Kizel (Lowenstein) with JV team as to various lien
                     settlement matters (1.2); preparation of lien settlement terms for with
                     particular lienholder (.8) and communications with M. Fenoglio, P. Losa and J.
                     Shea (Debtors) as to document production (.7); communications with M.
                     Riseden concerning particular lienholder settlement (.3); communications with
                     M. Riseden and H. Kollenberg concerning the same (.2).




   003946.000001
   143 - 5155963.2
                                                        Crain Caton & James
   Lienholder Claims                                                                                             Page 6

10/24/18   MMR       Conference call with T. Sherman (A&M), D. Merrett (Jones Day), P. Losa,             3.70   1,850.00
                     and M. Fengolio (Debtors), JV Purchaser Team, H. Kollenberg, J. Davis, M.
                     Hartman, E. Martinez regarding lienholders and settlement discussions (.9);
                     communications with D. Merrett (Jones Day) (.3); telephone conference with
                     A. Perez (Weil) concerning liens (.2); communications with J. Davis
                     concerning particular lienholder settlement (.3); communications with J. Davis
                     and H. Kollenberg concerning the same (.2); communications with P. Gross
                     and P. Kizel (Lowenstein) (.3); communications with A. Messa (Phelps
                     Dunbar) concerning particular lienholder settlement (.3); communications with
                     H. Kollenberg and E. Martinez concerning lienholder questions from P. Gross
                     (Lowenstein) (.3); communications with P. Gross (Lowenstein), H.
                     Kollenberg, and E. Martinez concerning the same (.7); communications with
                     H. Kollenberg and E.Martinez concerning action items (.2).
10/25/18   EM        Assembled data regarding settlements concerning particular lienholders (1.0).       1.00   220.00
10/25/18   MH        Prepare draft stipulation agreements regarding particular lienholders (4.0);        4.50   945.00
                     prepare listing of lienholders who have transferred claims (.2); communications
                     with M. Riseden and J. Davis concerning requested information on lienholder
                     settlement matters (.3).
10/25/18   CHK       Conference with J. Davis regarding lienholder settlement issues (.3); review        0.60   336.00
                     emails regarding lienholder settlement process (.3).
10/25/18   JLD       Analysis of certain lower tier subcontractor lien claims and parent contractor      6.30   3,465.00
                     lien claims (.8); analysis of reserve motion and reserve amount (.6); prepare
                     summary as to settlement matters and amounts (.7); communications with M.
                     Fenoglio (Debtor) and T. Sherman (A&M) as to lien settlements (.4);
                     negotiations with certain lienholders as to settlement terms and settlement
                     stipulation (.9); communications with J. Judd (Andrews Meyers) as to certain
                     lien settlement issues and terms (.4); preparation of settlement stipulation
                     agreement for certain lienholder (1.2); discussion with H. Kollenberg as to
                     lienholder issues (.3); communications with M. Riseden and M. Hartman as to
                     certain lien settlement status matters (.3); analysis of lien settlement
                     information and prepare comments (.7).
10/25/18   MMR       Review communications from A. Sherman (A&M) and M. Fenoglio (Debtor)                1.80   900.00
                     and J. Davis concerning particular lienholder settlement (.4); review list of
                     transfer of lien claims from M. Hartman (.1); reply to the same with comments
                     (.1); communications to J. Davis and M. Hartman concerning requested
                     information on lienholder settlements (.3); revise and finalize information (.3);
                     send the same to P. Kizel and P. Gross (Lowenstein) (.2); communication to
                     H. Kollenberg concerning settlements (.2); review status of settlements and
                     action items (.2).




   003946.000001
   143 - 5155963.2
                                                       Crain Caton & James
   Lienholder Claims                                                                                              Page 7

10/26/18   MH        Prepare draft stipulation agreements regarding particular lienholders (2.5);          2.60     546.00
                     Downloaded and processed and reviewed pleadings from US Bankruptcy
                     Clerk's database as applicable to lienholders (.1).
10/26/18   CHK       Review settlement email (.2); telephone conference with J. Davis regarding            0.40     224.00
                     same (.2).
10/26/18   JLD       Communications with attorney T. Dowling (ALBM) as to lien settlement                  4.20     2,310.00
                     stipulation issues (.3); prepare lien settlement summary of terms to attorney J.
                     Judd (Andrews Meyers) as to certain lienholder and send out (1.0); analysis
                     of document production issues (.4); communications with attorney J. Judd
                     (Andrews Meyers) as to certain settlement negotiations (.4); analysis of
                     particular lienholder contracts and lien claims (.9); research certain material
                     matters (.7); communications with T. Sherman (A&M) as to certain lien
                     matters (.3); conference with H. Kollenberg regarding settlement email (.2).
10/29/18   MH        Prepare draft stipulation agreements regarding particular lienholders (.2);           0.30     63.00
                     downloaded, processed, and reviewed pleadings from US Bankruptcy Clerk's
                     database as applicable to lienholders (.1).
10/29/18   MMR       Review communications from T. Sherman (A&M) (.1); communications with                 0.80     400.00
                     H. Kollenberg and J. Davis regarding settlement issues (.4); email J. Walker
                     (DuaneMorris), A. Perez (Weil), P. Kizel and P. Gross (Lowenstein), D.
                     Merrett (Jones Day), and J. Davis additional signed settlement agreements
                     (.2); email P. Losa and M. Fenoglio (Debtors) and T. Sherman (A&M)
                     concerning the same (.1).
10/29/18   JLD       Analysis of certain lien negotiations and settlement options (.8); discussion with    4.70     2,585.00
                     H. Kollenberg and M. Riseden as to various settlement issues with lienholders
                     (.4); communications with M. Fenoglio and P. Losa (Debtors) and T. Sherman
                     (A&M) as to various lien settlement matters and status (.7); preparation of lien
                     settlement offers to various lienholders (1.3); receipt and analysis of signed
                     settlement agreement by certain lienholder (.3) and communications with
                     attorney T. Dowling (ALBM) (.4); analysis of subcontractor liens under
                     various purchase orders and invoicing for particular lienholder (.8).
10/29/18   CHK       Conference with M. Riseden, J. Davis regarding settlement issues (.4).                0.40     224.00
10/30/18   MH        downloaded, processed, and reviewed pleadings from US Bankruptcy Clerk's              0.10     21.00
                     database as applicable to lienholders (.1).
10/30/18   MMR       Telephone conference with D. Merrett (Jones Day) concerning settlements               1.70     850.00
                     (.2); review correspondence from M. Fenoglio (Debtor) and T. Sherman
                     (A&M) (.3); review emails concerning status of settlement with a particular
                     lienholder (.1); telephone conference with T. Sherman (A&M) and J. Davis
                     concerning lien status (.5); communications with J. Davis concerning the same
                     (.2); review notices of recently filed bankruptcy filings pertaining to lienholders
                     (.2); email R. Lovein (LoveinRibman) concerning settlement status of
                     particular lienholders (.2).
10/30/18   CHK       Communications from M. Riseden regarding settlement issues (.3); review               0.60     336.00
                     settlement emails (.3).



   003946.000001
   143 - 5155963.2
                                                        Crain Caton & James
   Lienholder Claims                                                                                                    Page 8

10/30/18   JLD       Preparation of settlement offers to various lienholder counsel (.8); telephone              4.10     2,255.00
                     conference with T. Sherman (A&M) and M. Riseden as to lien settlements
                     and status (.5) and discussion with M. Riseden as to lien settlement matters
                     (.2); receipt and analysis of lien settlement counteroffers and present to Debtor
                     and A&M (.8); communications with attorney J. Judd (Andrews Meyers) as to
                     certain lien negotiations (.3); preparation of settlement stipulation agreement
                     terms as to document production from certain lienholders (1.3);
                     communications with P. Losa (Debtor) as to certain document production
                     requests (.2).
10/31/18   MH        Conference call with T. Sherman (A&M), D. Merrett (Jones Day), P. Losa,                     1.60     336.00
                     and M. Fengolio (Debtors), JV Purchaser Team, J. Davis, and M. Riseden
                     regarding lien settlement status (1.6).
10/31/18   MMR       Conference call with T. Sherman (A&M), D. Merrett (Jones Day), P. Losa,                     3.70     1,850.00
                     and M. Fengolio (Debtors), JV Purchaser Team, J. Davis, and M. Hartman
                     regarding lien settlement status (1.6); receive redlines from A. Messa (Phelps
                     Dunbar) concerning particular lienholder settlement and briefly review the
                     same (.2); email A. Perez (Weil), J. Walker (DuaneMorris), P. Gross and C.
                     Lopez (Lowenstein) concerning the same lienholder settlement (.2); prepare
                     updated information on lienholder settlement status (.5); send the same with
                     various related emails to T. Sherman (A&M), P. Losa and M. Fenoglio
                     (Debtors), and D. Merrett (Jones Day), and J. Davis (.4); communications
                     with D. Merrett (Jones Day) concerning lien matters (.2); communications
                     with H. Kollenberg concerning particular lienholders, settlements, and
                     information for the same (.6).
10/31/18   CHK       Communications with M. Riseden regarding lien settlement issues (.6); review                2.70     1,512.00
                     summaries of outstanding lien issues (.5); review case memos on outstanding
                     matters (1.2); review filings related to lien issues (.4).
10/31/18   JLD       Participate in telephone conference call with T. Sherman (A&M), D. Merrett                  4.40     2,420.00
                     (Jones Day), P. Losa (Debtor), JV Purchaser Team, M. Hartman and M.
                     Riseden regarding lien settlement status and negotiations (1.6); prepare
                     settlement stipulation agreements for various lienholders (1.4); analysis of
                     particular lienholder claim and invoices (.8); communications with T. Sherman
                     (A&M) as to same (.2); review communications with D. Merrett (Jones Day)
                     and M. Riseden as to certain lien settlement matters (.4).
                                                                                                         Total
                                                                                                         Fees             56,103.00




   003946.000001
   143 - 5155963.2
                                                         Crain Caton & James
      Litigation/Arbitrations                                                                                              Page 1

Re:           Litigation/Arbitrations
Date          Atty      Description of Services                                                                    Hours   Amount
10/03/18      CHK       Telephone conference with A. Perez (Weil) and M. Riseden regarding WFS                     0.20    112.00
                        call tomorrow (.2).
10/03/18      MMR       Communications with A. Perez (Weil) and H. Kollenberg regarding WFS call                   0.20    100.00
                        (.2).
10/04/18      MMR       Call with WFS Arbitration Panel (.4); conference with H. Kollenberg                        0.70    350.00
                        concerning the same (.1); email Y. Quirozy (AAA) concerning Ben Holdings
                        arbitration and send requested bankruptcy petition (.2).
10/04/18      CHK       Prepare for and participate in WFS arbitration status call (.4); conference with           0.50    280.00
                        M. Riseden concerning the same (.1).
10/08/18      PCS       Telephone with co-defendant Fagioli's counsel regarding pending discovery                  0.20    104.00
                        requests and Motion to Withdraw (.2).
10/08/18      PCS       Follow-up e-mail to counsel confirming that M&G does not need to respond to                0.20    104.00
                        discovery requests (.2).
10/08/18      PCS       Review communication from counsel for Fagioli (.1).                                        0.10    52.00
10/25/18      MMR       Review update on litigation matters from E. Martinez (.1); reply to the same               0.20    100.00
                        (.1).
10/25/18      EM        Researched status of pending litigation matters (1.5).                                     1.50    330.00
                                                                                                           Total
                                                                                                           Fees            1,532.00




      003946.000001
      143 - 5155963.2
                            EXHIBIT B

                  Detailed Itemization of Expenses




003946.000001
143 - 5155963.2
M&G Resins USA, LLC, et al                                                                               Page 1
                   DISBURSEMENT DETAIL – August 31, 2018
 Date      Description                                                                                    Amount
 TRAVEL - TRANSPORTATION
 08/30/18         Mileage Reimbursement; 08/22/2018 - Travel to Corpus Christi; 490 miles; Jason Davis      267.05
                  Total                                                                                     267.05

                  TOTAL                                                                                     267.05




003946.000001
143 - 5155963.2
M&G Resins USA, LLC, et al                                                           Page 1
                  DISBURSEMENT DETAIL – September 30, 2018


 Date    Description                                                                  Amount
 CONFERENCE CHARGES
 09/20/18         Teleconference Expense; 08/20; Global Conferencing Solutions LLC        2.71
 09/20/18         Teleconference Expense; 08/20; Global Conferencing Solutions LLC        0.16
 09/20/18         Teleconference Expense; 08/23; Global Conferencing Solutions LLC        0.22
 09/20/18         Teleconference Expense; 08/23; Global Conferencing Solutions LLC        3.43
                  Total Disbursements                                                     6.52

                  TOTAL                                                                   6.52




003946.000001
143 - 5155963.2
M&G Resins USA, LLC, et al                                  Page 1
                   DISBURSEMENT DETAIL – October 31, 2018



                                No Expenses




003946.000001
143 - 5155963.2
                  EXHIBIT C

                   Budget




003946.000001
143 - 5155963.2
                                         EXHIBIT C-1

        During the Compensation Period, Crain Caton was subject to the budget approved in
connection with Final Order Granting Debtors’ Motion to (1) Authorize Certain Debtors in
Possession to Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363 and 364;
(2) Grant Liens and Superpriority Administrative Expense Claims to DIP Lender Pursuant to 11
U.S.C. §§ 364 and 507; (3) Provide Adequate Protection to the Pre-Petition First Lien Lender
and the Pre-Petition Second Lien Secured Party; (4) Modify Automatic Stay Pursuant to 11
U.S.C. §§ 361, 362, 363, 364 and 507; and (5) Granting Related Relief [Docket No. 479] (the
"DIP Budget"). The DIP Budget was negotiated and agreed to by the Debtors, the Official
Committee of Unsecured Creditors and certain of the Debtors' secured lenders. The DIP Budget
has estimated weekly amounts for professionals, but fees paid and expenses reimbursed based on
monthly fee statements are based on a consolidated budget for all professionals, subject to and in
accordance with, any order by the Court with respect to interim allowance of fees and expenses.




003946.000001
143 - 5155963.2
                              EXHIBIT C-2
                  CRAIN, CATON & JAMES STAFFING PLAN
     FOR THE INTERIM PERIOD AUGUST 1, 2018 THROUGH OCTOBER 31, 2018


                                           NUMBER OF TIMEKEEPERS
   CATEGORY OF TIMEKEEPER                 EXPECTED TO WORK ON THE
    (using categories maintained by the                             AVERAGE HOURLY RATE
                   firm)
                                             MATTER DURING THE
                                               BUDGET PERIOD
 Shareholders                                                   5                 $526.00
 Paralegals                                                     2                 $215.00
 Legal Assistant                                                1                 $175.00

Case Name: M&G USA Corporation, et al.
Case Number: 17-12307 (BLS)
Applicant’s Name: Crain, Caton & James
Date of Application: ______, 2018
Interim or Final: Interim




003946.000001
143 - 5155963.2
                        EXHIBIT D
                  Comparable Rates Disclosure




003946.000001
143 - 5155963.2
                                     Exhibit D
                    BLENDED RATE OF PROFESSIONALS – TOTAL
                                      Billed
                           Comparable Non-Bankruptcy           Billed
  Category of Timekeeper     Invoices Issued in 20181 This Compensation Period2
Shareholder                          $439.03                  $537.90
Associate                            $304.00                   $0.00
Law Clerk                             $65.00                   $0.00
Paralegal                            $172.56                  $211.42
Staff/Legal Support                  $114.08                  $175.00
Total:                              $1,094.67                 $924.32




1
          Pursuant to ¶ C.3.a.i.a of the Guidelines, "Comparable Non-Bankruptcy Invoices Issued in 2018" provides the blended
hourly rate during this Compensation Period for the aggregate of “[a]”ll of [Crain, Caton & James. P.C.’s] domestic
timekeepers,” Crain, Caton & James calculated the blended hourly rate for Comparable Non-Bankruptcy Invoices Issued in 2018
by dividing the total dollar amount billed by each class of timekeepers during the Compensation Period (August 2018 – October
2018) by the total amount of hours billed by such timekeepers during the Compensation Period. 
2
          Crain, Caton & James calculated the blended hourly rate for timekeepers who billed the Debtors by dividing the total
dollar amount billed by each class of timekeepers by the total number of hours billed by such timekeepers during the
Compensation Period (August 2018 – October 2018). The blended hourly rates do not take into account adjustments made by
Crain, Caton & James, including: (i) the 50% write-off of non-working travel. 



003946.000001
143 - 5155963.2
